Exhibit 10.17

INDUSTRIAL BUILDING LEASE

between

US INDUSTRIAL REIT II

A Texas real estate investment trust

as Landlord

and

DS DISTRIBUTION, INC.

A Delaware corporation

as Tenant

June 20, 2007



--------------------------------------------------------------------------------

ARTICLE I

   BASIC LEASE PROVISIONS    1

1.1

   Premises    1

1.2

   Building    1

1.3

   Land    1

1.4

   Property    1

1.5

   Project    1

1.6

   Rentable Square Feet (Foot) or Rentable Area    1

1.7

   Term    1

1.8

   Commencement Date    1

1.9

   Expiration Date    1

1.10

   Lease Year    1

1.11

   Calendar Year    1

1.12

   Basic Rent    1

1.13

   Security Deposit    1

1.14

   Interest Rate    1

1.15

   Tenant’s Proportionate Share    1

1.16

   Broker(s)    1

1.17

   Guarantor(s)    1

1.18

   Landlord’s Notice Address    1

1.19

   Tenant’s Notice Address    2

1.20

   Agents    2

1.21

   Common Area    2

ARTICLE II.

   PREMISES AND TERM    2

2.1

   Premises    2

2.2

   Commencement Date    2

2.3

   Early Possession    2

ARTICLE III

   BASE RENT AND GENERAL RENTAL PAYMENT PROVISIONS    2

3.1

   Types of Rental Payments    2

3.2

   Covenants Concerning Rental Payments    2

3.3

   Net Lease    2

3.4

   Security Deposit    2

ARTICLE IV

   ADDITIONAL RENT    3

4.1

   Additional Rent    3

4.2

   Definitions    3

4.3

   Expense Adjustment    3

4.4

   Tenant’s Right to Audit    3

4.5

   Sales or Excise Taxes    4

ARTICLE V

   USE    4

5.1

   Use of Premises    4

5.2

   Operation of Tenant’s Business    4

5.3

   Use of Common Areas    4

ARTICLE VI

   CONDITION AND DELIVERY OF PREMISES    4

ARTICLE VII

   SUBORDINATION; NOTICE TO SUPERIOR LESSORS AND MORTGAGEES    4

ARTICLE VIII

   QUIET ENJOYMENT    4

ARTICLE IX

   ASSIGNMENT, SUBLETTING AND MORTGAGING    5

9.1

   Landlord’s Consent    5

9.2

   Landlord’s Option to Recapture Premises    5

9.3

   Distribution of Net Profits    5

9.4

   Transfers to Related Entities    5

ARTICLE X

   COMPLIANCE WITH LAWS    6

10.1

   General Compliance    6

10.2

   ADA Compliance    6

10.3

   ISRA Compliance    6

ARTICLE XI

   INSURANCE    7

11.1

   Certain Insurance Risks    7

11.2

   Tenant’s Insurance    7

11.3

   Forms of the Policies    7

11.4

   Waiver of Subrogation    8

11.5

   Adequacy of Coverage    8

ARTICLE XII

   ALTERATIONS    8

12.1

   Procedural Requirements    8

12.2

   Performance of Alterations    8

12.3

   Lien Prohibition    8

ARTICLE XIII

   LANDLORD’S AND TENANT’S PROPERTY    8

13.1

   Landlord’s Property    8

13.2

   Tenant’s Property    9

13.3

   Removal of Tenant’s Property    9

ARTICLE XIV

   REPAIRS AND MAINTENANCE    9

14.1

   Tenant Repairs and Maintenance    9

14.2

   Landlord Repairs    9

14.3

   Tenant Equipment    9

ARTICLE XV

   UTILITIES    9

15.1

   Purchasing Utilities    9

15.2

   Use of Electrical Energy by Tenant    9

ARTICLE XVI

   INVOLUNTARY CESSATION OF SERVICES    9

ARTICLE XVII

   LANDLORD’S RIGHTS    10

ARTICLE XVIII

   NON-LIABILITY AND INDEMNIFICATION    10



--------------------------------------------------------------------------------

18.1

   Indemnification    10

18.2

   Waiver and Release    10

18.3

   Survival    10

ARTICLE XIX

   DAMAGE OR DESTRUCTION    10

19.1

   Damage to the Premises    10

19.2

   Condemnation    10

ARTICLE XX

   SURRENDER AND HOLDOVER    11

ARTICLE XXI

   DEFAULT OF TENANT    11

21.1

   Events of Default    11

21.2

   Landlord’s Remedies    12

21.3

   Mitigation of Damages    12

21.4

   No Waiver    12

21.5

   Late Payment    12

21.6

   Waiver of Redemption    12

21.7

   Landlord’s Lien    13

ARTICLE XXII

   BROKER    13

ARTICLE XXIII

   ESTOPPEL CERTIFICATES    13

ARTICLE XXVI

   ENVIRONMENTAL    13

24.1

   Hazardous Material    13

24.2

   Definition    13

24.3

   Tenant’s Liability    13

24.4

   Landlord’s Liability    13

ARTICLE XXV

   SIGNAGE    14

ARTICLE XXVI

   MISCELLANEOUS    14

26.1

   Merger    14

26.2

   Notices    14

26.3

   Non-Waiver    14

26.4

   Parties Bound    14

26.5

   Recordation of Lease    14

26.6

   Survival of Obligations    14

26.7

   Prorations    14

26.8

   Governing Law; Construction    14

26.9

   Time    15

26.10

   Authority of Tenant    15

26.11

   Security    15

26.12

   Financial Reports    15

26.13

   Rules and Regulations    15

26.14

   Force Majeure    15

26.15

   Waiver of Jury Trial    15

26.16

   Attorneys’ Fees    15

26.18

   Landlord’s Fees    15

26.19

   Light, Air or View Rights    15

26.20

   Counterparts    15

26.21

   Nondisclosure of Lease Terms    16

26.22

   Joint and Several Obligations    16

26.23

   Notice of Lease Term Dates    16

26.24

   Anti-Terrorism    16

CORPORATE GUARANTY - FORM

  

 

EXHIBIT A-1

   DESCRIPTION OF PREMISES

EXHIBIT A-2

   LEGAL DESCRIPTION OF LAND

EXHIBIT B-1

   LANDLORD FORM OF WORK AGREEMENT

EXHIBIT B-2

   TENANT FORM OF WORK AGREEMENT

EXHIBIT C

   SECRETARY’S CERTIFICATE

EXHIBIT D

   RULES AND REGULATIONS

EXHIBIT E

   NOTICE OF LEASE TERM DATES

EXHIBIT F

   GUARANTY



--------------------------------------------------------------------------------

INDUSTRIAL BUILDING LEASE

THIS LEASE (the “Lease”), dated the 20th day of June, 2007 (“Date of Lease”) is
entered into by and between DS DISTRIBUTION, INC., a Delaware corporation
(“Tenant”) and US Industrial REIT II, a Texas real estate investment trust
(“Landlord”).

I BASIC LEASE PROVISIONS

1.1 Premises. Approximately 85,080 Rentable Square Feet of space known as Suite
300 as outlined on Exhibit A-1 attached hereto and made a part hereof and
located at the Building.

1.2 Building. The building containing approximately 385,884 Rentable Square Feet
and located at 1130 Commerce Boulevard, Logan Township, New Jersey.

1.3 Land. The piece or parcel of land which comprises the Building, as more
particularly described on Exhibit A-2 attached hereto and made a part hereof,
and all rights, easements and appurtenances thereunto belonging or pertaining.

1.4 Property. The Building and the Land.

1.5 Project. The development known as LogistiCenter at Logan, consisting of the
real property and all improvements built thereon, containing approximately
385,884 Rentable Square Feet.

1.6 Rentable Square Feet (Foot) or Rentable Area. The rentable area within the
Premises, Building or Project deemed to be the amounts set forth in this Article
I. Landlord and Tenant stipulate and agree that the Rentable Square Feet of the
Premises, Building and Project are correct and shall not be remeasured.

1.7 Term. Forty-three (43) months, beginning on the Commencement Date and
expiring on the Expiration Date, subject to adjustment as specified in Article
II.

1.8 Commencement Date. August 1, 2007, subject to adjustment as specified in
Article II (sometimes referred to herein as the “CD”).

1.9 Expiration Date. February 28, 2011.

1.10 Lease Year. Each consecutive 12 month period elapsing after: (i) the
Commencement Date if the Commencement Date occurs on the first day of a month;
or (ii) the first day of the month following the Commencement Date if the
Commencement Date does not occur on the first day of a month. Notwithstanding
the foregoing, the first Lease Year shall include the additional days, if any,
between the Commencement Date and the first day of the month following the
Commencement Date, in the event the Commencement Date does not occur on the
first day of a month.

1.11 Calendar Year. For the purpose of this Lease, Calendar Year shall be a
period of 12 months commencing on each January 1 during the Term, except that
the first Calendar Year shall be that period from and including the Commencement
Date through December 31 of that same year, and the last Calendar Year shall be
that period from and including the last January 1 of the Term through the
earlier of the Expiration Date or date of Lease termination.

1.12 Basic Rent. The amount set forth in the following schedule, subject to
adjustment as specified in Article IV.

 

Month(s)

   Approximate
Annual Rent (RSF)     Monthly
Basic Rent     Annual
Basic Rent   CD-7/31/08    $ 4.25 *   $ 30,132.50 *   $ 361,590.00 **
8/1/08-7/31/09    $ 4.36     $ 30,912.40     $ 370,948.80   8/1/09-7/31/10    $
4.47     $ 31,692.30     $ 380,307.60   8/1/10-2/28/11    $ 4.58     $ 32,472.20
    $ 389,666.40 **

 

* Provided that no Event of Default (as defined in Section 21 of the Lease)
occurs under the Lease, the Basic Rent shall be abated for the first ninety
(90) days following the Commencement Date (“Abatement Period”). All of the terms
and conditions of the Lease shall remain in full force and effect during the
foregoing Abatement Period, including the obligation to pay Additional Rent, if
any. If any Event of Default occurs under the Lease, the Basic Rent abatement
provided for herein shall immediately terminate

 

** Annualized amount

1.13 Security Deposit. $     N/A             

1.14 Interest Rate. The per annum interest rate listed as the base rate on
corporate loans at large U.S. money center commercial banks as published from
time to time under “Money Rates” in the Wall Street Journal plus 3%, but in no
event greater than the maximum rate permitted by law. In the event the Wall
Street Journal ceases to publish such rates, Landlord shall choose, at
Landlord’s reasonable discretion, a similarly published rate.

1.15 Tenant’s Proportionate Share. Tenant’s Proportionate Share of the Building
is 22.04 % (determined by dividing the Rentable Square Feet of the Premises by
the Rentable Square Feet of the Building and multiplying the resulting quotient
by one hundred and rounding to the second decimal place).

 

1.16   

Broker(s).

 

Landlord’s

  

Tenant’s

     David Ricci    William A. R. Goodwin      The Flynn Company    CB Richard
Ellis      1621 Wood Street    1800 JFK Blvd., 10th Floor      Philadelphia, PA
19103    Philadelphia, PA 19103 1.17    Guarantor(s).   Drugstore.com, Inc., a
Delaware corporation    1.18    Landlord’s Notice   9830 Colonnade Boulevard,
Suite 600       Address.   San Antonio, Texas 78230-2239         Attention: VP
Real Estate Counsel         Attention: VP Portfolio Management   

 

1



--------------------------------------------------------------------------------

  

With copies at

the same time to.

 

US INDUSTRIAL REIT II

                                                               1.19    Tenant’s
  411 108th Avenue NE, Suite 1400       Notice Address.   Bellevue, WA 98004   
     Attention: Nathan Garnett, Associate General Counsel   

1.20 Agents. Officers, partners, directors, employees, agents, licensees,
contractors, customers and invitees; to the extent customers and invitees are
under the principal’s control or direction.

1.21 Common Area. All areas from time to time designated by Landlord for the
general and nonexclusive common use or benefit of Tenant, other tenants of the
Property, and Landlord, including, without limitation, roadways, entrances and
exits, loading areas, landscaped areas, open areas, park areas, service drives,
walkways, common trash areas, vending or mail areas, common pipes, conduits,
wires and appurtenant equipment within the Building, maintenance and utility
rooms and closets, exterior lighting, exterior utility lines, and parking
facilities.

II. PREMISES AND TERM

2.1 Premises. Landlord hereby leases the Premises to Tenant, and Tenant hereby
leases the Premises from Landlord, upon and subject to the terms, covenants,
provisions and conditions of this Lease.

2.2 Commencement Date. The Term shall commence on the Commencement Date and
expire at midnight on the Expiration Date. Notwithstanding the foregoing, if
Landlord is obligated to construct any improvements within the Premises then
such construction shall be governed by the terms of the Work Agreement attached
hereto as Exhibit B-1 and the date set forth as the Commencement Date in
Section 1.8 shall instead be defined as the “Target Commencement Date” by which
date Landlord will use reasonable efforts to Substantially Complete (as defined
in Exhibit B-1) the Landlord Work (as defined in Exhibit B-1), and the actual
Commencement Date shall be the date of Substantial Completion. In such event,
the term length shall be adjusted so that the Expiratioin Date remains
February 28, 2011. Presently, the anticipated Commencement Date is August 1,
2007 (the “Anticipated Commencement Date”). In the event the Landlord has been
unable to Substantially Complete the Premises within ninety (90) days after the
Anticipated Commencement Date through no delays on the part of Tenant, but
subject to force majeure, Tenant shall have the right to terminate this Lease
upon notice to Landlord, whereupon neither party shall have any further
obligation to the other hereunder.

2.3 Early Possession. If Tenant takes possession of the Premises before the
Commencement Date for the purposes of commencing business operations therein ,
such possession shall be subject to the terms and conditions of this Lease and
Tenant shall pay Rent (as defined in Article III) to Landlord for each day of
possession before the Commencement Date. However, except for the cost of
services requested by Tenant, Tenant shall not be required to pay Rent for any
days of possession before the Commencement Date during which Tenant is in
possession of the Premises for the sole purpose of: (i) performing improvements
in accordance with the terms of the Work Agreement attached hereto as Exhibit
B-2; or (ii) installing furniture, equipment or other personal property with the
prior written approval of Landlord.

III BASIC RENT AND SECURITY DEPOSIT

3.1 Types of Rental Payments. “Rent” shall be and consist of (a) Basic Rent
payable in monthly installments as set forth in Section 1.12, in advance, on the
first day of each and every calendar month during the Term of this Lease; and
(b) Additional Rent as defined in Section 4.1. Rent shall be paid electronically
via automatic debit, ACH credit or wire transfer to such account as Landlord
designates in writing to Tenant. Landlord may, in its sole discretion, designate
an address for payment in lawful U.S. Dollars. The installment of the Basic Rent
and Additional Rent payable for the first full calendar month of the Term shall
be due and payable at the time of execution and delivery of this Lease.
Notwithstanding anything contained herein to the contrary, the first month’s
Basic Rent shall be applied to the fourth (4th) month of the Term in order to
recognize the rent abatement as set forth in the Basic Lease Provisions.

3.2 Covenants Concerning Rental Payments. Tenant shall pay the Basic Rent and
the Additional Rent promptly when due, without notice or demand therefor, and
without any abatement, deduction or setoff for any reason whatsoever, except as
may be expressly provided in this Lease. No payment by Tenant, or receipt or
acceptance by Landlord, of a lesser amount than the correct Basic Rent and/or
Additional Rent shall be deemed to be other than a payment on account, nor shall
any endorsement or statement on any check or letter accompanying any payment be
deemed an accord or satisfaction, and Landlord may accept such payment without
prejudice to its right to recover the balance due or to pursue any other remedy
in this Lease or at law. In addition, any such late Rent payment shall bear
interest from the date such Rent became due and payable to the date of payment
thereof by Tenant at the Interest Rate. Such interest shall be due and payable
within five (5) days after written demand from Landlord.

3.3 Net Lease. It is intended that the Rent provided for in this Lease shall be
an absolutely net return to Landlord for the Term of this Lease and any renewals
or extensions thereof, free of any and all expenses or charges with respect to
the Premises except for those obligations of Landlord expressly set forth
herein.

3.4 Security Deposit. Contemporaneously with the execution of this Lease, Tenant
shall pay to Landlord a security deposit of in the amount set forth in
Section 1.13, in immediately available funds, which shall be held by Landlord
without liability for interest and as security for the performance by Tenant of
its obligations under this Lease. The Security Deposit is not advance payment of
Basic Rent or Additional Rent or a measure or limit of Landlord’s damages upon
an Event of Default (as such term is defined in Section 21.1 of this Lease).
Landlord shall be entitled to commingle the Security Deposit with Landlord’s
other funds. Landlord may, from time to time and without prejudice to any other
remedy, use all or part of the Security Deposit to perform any obligation which
Tenant was obligated, but failed, to perform hereunder. Tenant waives the
provisions of any law, now or hereafter enforced, which provide that Landlord
may claim from a security deposit only those sums reasonably necessary to remedy
defaults in the payment of rent, to repair damage caused by Tenant or to clean
the Premises, it being agreed that Landlord may, in addition, claim those sums
reasonably necessary to compensate Landlord for any other loss or damage caused
by the acts or omissions of Tenant or anyone acting by, through or under Tenant.
Following any such application of the Security Deposit , Tenant shall pay to
Landlord within ten (10) days after demand the amount so applied in order to
restore the Security Deposit to its original amount. Within thirty (30) days
after the Term ends, provided Tenant has performed all of its obligations
hereunder, Landlord shall return to Tenant the balance of the Security Deposit
not applied to satisfy Tenant’s obligations. If Landlord transfers its interest
in the Premises, then Landlord may assign the Security Deposit to the transferee
and Landlord thereafter shall have no further liability for the return of the
Security Deposit.

 

2



--------------------------------------------------------------------------------

IV. ADDITIONAL RENT

4.1 Additional Rent. In addition to paying the monthly Basic Rent, Tenant shall
pay as “Additional Rent” the amounts determined pursuant to this Article IV and
all other amounts payable by Tenant under this Lease. Without limitation on the
other obligations of Tenant which shall survive the expiration or earlier
termination of this Lease, the obligations of Tenant to pay the Rent incurred
during the Term of this Lease shall survive the expiration or earlier
termination of this Lease. For any partial Calendar Year, Tenant shall be
obligated to pay only a pro rata share of the Additional Rent, equal to
Additional Rent for such entire Calendar Year divided by 360, such quotient
multiplied by the number of days of the Term falling within such Calendar Year.

4.2 Definitions. As used herein, the following terms shall have the following
meanings:

(a) “Basic Costs” shall mean all expenses, costs and disbursements which
Landlord shall pay or become obligated to pay because of, or in connection with,
the normal commercial operation, maintenance and repair of the Building,
including but not limited to (i) wages, salaries and fees of all personnel
directly engaged in operating, maintaining or securing the Building, including
taxes, insurance and benefits relating thereto; (ii) a management fee payable to
Landlord or the company or companies managing the Building, not to exceed what
is customary and reasonable in the Logan Township, New Jersey area; (iii) all
supplies, tools, equipment and materials used directly in the operation and
maintenance of the Building, including any lease payments therefor; (iv) cost of
reasonable repairs and general maintenance, including but not limited to the
parking lot, roof repairs and landscaping (excluding repairs and general
maintenance paid by proceeds of insurance or by Tenant or other parties, and
alterations attributable solely to specific tenants of the Building);
(v) reasonable legal expenses and accounting expenses incurred with respect to
the Building; (vi) Taxes; (vii) cost of all maintenance and service agreements
for the Building, and any equipment related thereto, including window cleaning
and snow removal; (viii) premiums and deductibles paid for insurance relating to
the Building, including, without limitation, fire and extended coverage, boiler,
earthquake, windstorm, rental loss, and commercial general liability insurance;
and (ix) capital improvements, except that Basic Costs for capital improvements
shall be limited to (A) the cost during the Term of this Lease of any capital
improvement which is reasonably intended to reduce any component cost included
within Basic Costs as reasonably amortized by Landlord with interest on the
unamortized amount at the Interest Rate , and (B) the cost of any capital
improvements which are necessary to keep the Building or any part thereof in
compliance with all governmental rules and regulations applicable thereto,
provided the Project’s use remains an office and industrial complex, from time
to time as reasonably amortized by Landlord with interest on the unamortized
amount at the Interest Rate. Any capital improvement costs which are included in
the term “Basic Costs” shall only be included to the extent any such costs are
attributable, on a straight-line amortization (based on the life of the
improvement for federal tax purposes), to the remaining portion of the Term of
this Lease and any renewal or extension thereof.

(b) Exclusions from Basic Costs. The following items are specifically excluded
from the definition of Basic Costs: (i) interest (except as otherwise allowed
herein); (ii) depreciation; (iii) penalties and fines; (iv) marketing expenses
and commissions; (v) costs of services or labor provided solely and directly to
specific tenants at the Building, including, but not limited to tenant
improvement costs; (vi) organizational expenses associated with the creation and
operation of the entity which constitutes Landlord; (vii) general or special
assessments levied against the owner of the Building for public improvements
which are not currently due; (viii) capital improvements except as set forth in
subparagraph (a) above; and (ix) leasing commissions.

(c) “Taxes” shall be defined as (i) all real property taxes and assessments
levied by any public authority against the Property; (ii) all personal property
taxes levied by any public authority on personal property of Landlord used in
the management, operation, maintenance and repair of the Building, (iii) all
taxes, assessments and reassessments of every kind and nature whatsoever levied
or assessed in lieu of or in substitution for existing or additional real or
personal property taxes and assessments on the Building, or (iv) amounts
necessary to be expended because of governmental orders, whether general or
special, ordinary or extraordinary, unforeseen as well as foreseen, of any kind
and nature for public improvements, services, benefits or any other purposes
which are assessed, levied, confirmed, imposed or become a lien upon the
Premises or Building or become payable during the Term. Further, for the
purposes of this Article IV, Taxes shall include the reasonable expenses
(including, without limitation, attorneys’ fees) incurred by Landlord in
challenging or obtaining or attempting to obtain a reduction of such Taxes,
regardless of the outcome of such challenge, and any costs incurred by Landlord
for compliance, review and appeal of tax liabilities. Notwithstanding the
foregoing, Landlord shall have no obligation to challenge Taxes. If as a result
of any such challenge, a tax refund is made to Landlord, then provided no
monetary Event of Default exists under this Lease, the amount of such refund
less the expenses of the challenge shall be deducted from Taxes due in the
Calendar Year such refund is received. In the case of any Taxes which may be
evidenced by improvement or other bonds or which may be paid in annual or other
periodic installments, Landlord shall elect to cause such bonds to be issued or
cause such assessment to be paid in installments over the maximum period
permitted by law. Nothing contained in this Lease shall require Tenant to pay
any franchise, gift, estate, inheritance or succession transfer tax of Landlord,
or any income, profits or revenue tax or charge, upon the net income of Landlord
from all sources

4.3 Expense Adjustment. Commencing on the Commencement Date and continuing
throughout the remainder of the Term, Tenant shall pay to Landlord as Additional
Rent, on the first day of each calendar month, an amount equal to one-twelfth
(1/12) of Tenant’s Proportionate Share of the total amount of the Basic Costs
incurred with respect to each Calendar Year in the Term of this Lease (the total
amount paid by the Tenant in each Calendar Year being referred to herein as the
“Expense Adjustment Amount”). The Expense Adjustment Amount for each Calendar
Year shall be estimated from time to time by Landlord and communicated by
written notice to Tenant not more frequently than quarterly. Landlord shall
cause to be kept books and records showing Basic Costs in accordance with an
appropriate system of accounts and account practices consistently maintained.
Within one hundred and twenty (120) days following the close of each Calendar
Year, Landlord shall cause the amount of the Expense Adjustment Amount which
should have been paid by Tenant for such Calendar Year (the “Final Expense
Amount”) to be computed on the basis of the actual Basic Costs for each Calendar
Year, and Landlord shall deliver to Tenant a statement of such Final Expense
Amount. If the Final Expense Amount exceeds the Expense Adjustment Amount,
Tenant shall pay such deficiency within thirty (30) days after receipt of such
statement. If the Expense Adjustment Amount exceeds the Final Expense Amount,
then at Landlord’s option such excess shall be either credited against payments
of Additional Rent next due or refunded by Landlord, provided no Tenant Event of
Default exists hereunder. Delay in computation of the Final Expense Amount or
any Expense Adjustment Amount shall not be deemed a default hereunder or a
waiver of Landlord’s right to collect the Final Expense Amount or Expense
Adjustment Amount, as the case may be.

4.4 Tenant’s Right to Audit. Tenant shall have a right, at Tenant’s sole cost
and expense, to audit Landlord’s Final Expense Amount upon the following terms
and conditions. Tenant shall notify Landlord in writing that it is exercising
its right to audit within 90 days following delivery of the Final Expense
Amount, indicating in such notice with reasonable specificity those cost
components of the Final Expense Amount to be subject to audit. The audit shall
take place at Landlord’s regional offices or, at Landlord’s option, the
Building, at a time mutually convenient to Landlord and Tenant (but not later
than 60 days after receipt of Tenant’s notice to audit). Except as Landlord may
consent in writing, the audit shall be completed within 10 days after
commencement. No copying of Landlord’s books or records will be allowed. The
audit may be accomplished by either Tenant’s own employees with accounting
experience reasonably sufficient to conduct such review, or a nationally or
regionally recognized public accounting firm mutually acceptable to Landlord and
Tenant that is engaged on either a fixed price or hourly basis. Under no
circumstances shall Landlord be required to consent to an accounting firm that
is also a tenant

 

3



--------------------------------------------------------------------------------

of Landlord (or any Landlord affiliate) in the Building or any building in the
city or metropolitan area in which the Building is located. The records reviewed
by Tenant shall be treated as confidential and prior to commencing the audit,
Tenant and any other person which may perform such audit for Tenant, shall
execute a Confidentiality Agreement in a form reasonably acceptable to Landlord.
A copy of the results of the audit shall be delivered to Landlord within 30 days
after the completion of the audit. If Landlord and Tenant determine that the
Final Expense Amount for the Calendar Year is less than reported, Landlord shall
give Tenant a credit in the amount of the overpayment toward Tenant’s next
monthly payment of Basic Costs, or, in the event the Lease has expired or
terminated and no monetary Event of Default exists, Landlord shall pay Tenant
the total amount of such overpayment within 30 days. If Landlord and Tenant
determine that the Final Expense Amount for the Calendar Year is more than
reported, Tenant shall pay Landlord the amount of any underpayment within 30
days. Failure by Tenant to timely request an audit, or to timely deliver to
Landlord the results of the audit, or to follow any of the procedures set forth
in this Section 4.4 is deemed a waiver of the applicable audit right and any
right to contest the Final Expense Amount for the applicable Calendar Year and
is deemed acceptance of the Final Expense Amount for the applicable Calendar
Year. Any audit review by Tenant shall not postpone or alter the liability and
obligation of Tenant to pay any Rent due under the terms of the Lease. Tenant
shall not be entitled to conduct such an audit if any monetary Event of Default
exists under this Lease. No subtenant shall have any right to conduct an audit
except for a permitted assignee or sublessee under Article IX of the Lease
occupying the entire Premises and no assignee or sublessee shall conduct an
audit for any period during which such assignee or sublessee was not in
possession of the Premises or for any period in which Tenant has conducted an
audit.

4.5 Sales or Excise Taxes. Tenant shall pay to Landlord, as Additional Rent,
concurrently with payment of Basic Rent all taxes, including, but not limited to
any and all sales, rent or excise taxes (but specifically excluding income taxes
calculated upon the net income of Landlord) on Basic Rent, Additional Rent or
other amounts otherwise benefiting Landlord, as levied or assessed by any
governmental or political body or subdivision thereof against Landlord on
account of such Basic Rent, Additional Rent or other amounts otherwise
benefiting Landlord, or any portion thereof.

V. USE

5.1 Use of Premises. In accordance with the terms, covenants and conditions set
forth in this Lease, and applicable governmental regulations, restrictions and
permitting (without the necessity of obtaining any zoning changes, conditional
use permits or other special use permits), solely for warehouse and general
business office purposes and uses incidental thereto, but for no other purpose.

5.2 Operation of Tenant’s Business. If any governmental license or permit, other
than a Certificate of Occupancy (if any is issued or required), shall be
required for the proper and lawful conduct of Tenant’s business in the Premises
or any part thereof, Tenant shall first provide Landlord with prior written
notice and obtain Landlord’s consent thereto. Thereafter, at its expense, Tenant
shall procure such license prior to the first day of the Term, and thereafter
maintain and renew such license or permit. Tenant shall, at all times, comply
with the terms and conditions of each such license or permit. Tenant shall not,
at any time, use or occupy, or suffer or permit anyone to use or occupy, the
Premises, or do or permit anything to be done in the Premises, in any manner
which may (a) violate any Certificate of Occupancy for the Premises or for the
Building; (b) cause, or be liable to cause injury to the Building or any
equipment, facilities or systems therein; (c) constitute a violation of the laws
and requirements of any public authority or the requirements of insurance
bodies; (d) impair or tend to impair the character, reputation or appearance of
the Project or the Building; (e) impair or tend to impair the proper and
economic maintenance, operation, and repair of the Property and the Building
and/or its equipment, facilities or systems; and (f) annoy or inconvenience
other tenants or users of the Building and the Project, if any. Tenant shall
take all substantial or non substantial actions necessary to comply with all
applicable statutes, ordinances, rules, regulations, orders and requirements
regulating the use by Tenant of the Premises, including without limitation, the
Occupational Safety and Health Act, and regulating Hazardous Materials (as such
term is herein defined in Section 10.32). If the nature of Tenant’s use or
occupancy of the Premises causes any increase in Landlord’s insurance premiums
over and above those chargeable for the least hazardous type of occupancy
legally permitted in the Premises, the Landlord will promptly give written
notice of such increase to Tenant (which such notice shall include supporting
documents evidencing such premium increase) and if Tenant fails to limit its use
so as to negate such premium increase, Tenant will thereafter pay the resulting
increase within ten (10) days after receipt of a statement from Landlord setting
forth the amount thereof.

5.3 Use of Common Areas. Tenant and its employees and visitors shall have the
non-exclusive right to use any Common Areas of the Property as constituted from
time to time, subject to such reasonable rules and regulations governing the use
as Landlord from time to time may prescribe.

VI. CONDITION AND DELIVERY OF PREMISES

Tenant hereby covenants and agrees that Tenant is familiar with the condition of
the Property and the Premises and that Tenant is accepting the Premises on an
“AS-IS,” “WHERE-IS” basis, and that Landlord is making absolutely no repairs,
replacements or improvements of any kind or nature to the Premises or the
Property in connection with, or in consideration of, this Lease, except for
Landlord Work”, as set forth on Exhibit B-1. Landlord agrees to enforce, upon
Tenant’s request, all manufacturer’s or contractor’s warranties given in
connection with Landlord Work.

VII. SUBORDINATION; NOTICE TO SUPERIOR LESSORS AND MORTGAGEES; ATTORNMENT

This Lease is subject and subordinate to all ground or underlying leases and to
any mortgage, deed of trust, security interest, or title retention interest
affecting the Land, Building, Property or Project (the “Mortgage”) and to all
renewals, modifications, consolidations, replacements and extensions thereof.
This subordination shall be self-operative; however, in confirmation thereof,
Tenant shall, within 10 days of receipt thereof, execute any instrument that
Landlord or any holder of any note or obligation secured by a Mortgage (the
“Mortgagee”) may request confirming such subordination. Notwithstanding the
foregoing, before any foreclosure sale under a Mortgage, the Mortgagee shall
have the right to subordinate the Mortgage to this Lease, and, in the event of a
foreclosure, this Lease may continue in full force and effect and Tenant shall
attorn to and recognize as its landlord the purchaser of Landlord’s interest
under this Lease. Tenant shall, upon the request of a Mortgagee or purchaser at
foreclosure, execute, acknowledge and deliver any instrument that has for its
purpose and effect the subordination of the lien of any Mortgage to this Lease
or Tenant’s attornment to such Purchaser. Landlord shall use commercially
reasonable efforts to obtain a Subordination Nondisturbance Agreement on behalf
of Tenant

VIII. QUIET ENJOYMENT

So long as Tenant pays all of the Rent and performs all of its other obligations
hereunder, Tenant shall peaceably and quietly have, hold and enjoy the Premises
without hindrance, ejection or molestation by Landlord, or any other person
lawfully claiming through or under Landlord, subject, nevertheless, to the
provisions of this Lease and to those of a Mortgage and to all laws, ordinances,
orders, rules and regulations of any governmental authority. Landlord shall not
be responsible for the acts or omissions of any other persons or third party
that may interfere with Tenant’s use and enjoyment of the Premises.

 

4



--------------------------------------------------------------------------------

IX. ASSIGNMENT, SUBLETTING AND MORTGAGING

9.1 Landlord’s Consent.

(a) Tenant shall not assign, transfer, mortgage or otherwise encumber this Lease
or sublet or rent (or permit a third party to occupy or use) the Premises, or
any part thereof, nor shall any assignment or transfer of this Lease or the
right of occupancy hereunder be effected by operation of law or otherwise,
without the prior written consent of Landlord, such consent not to be
unreasonably withheld. A transfer at any one time or from time to time of a
majority interest in Tenant (whether stock, partnership interest or other form
of ownership or control) shall be deemed to be an assignment of this Lease,
unless at the time of such transfer Tenant is an entity whose outstanding stock
is listed on a recognized security exchange. Within 30 days following Landlord’s
receipt of Tenant’s request for Landlord’s consent to a proposed assignment,
sublease, or other encumbrance, together with all information required to be
delivered by Tenant pursuant to the provisions of this Section 9.1, Landlord
shall: (i) consent to such proposed transaction; (ii) refuse such consent; or
(iii) elect to terminate this Lease in the event of an assignment, or in the
case of a sublease, terminate this Lease as to the portion of the Premises
proposed to be sublet in accordance with the provisions of Section 9.2. Any
assignment, sublease or other encumbrance without Landlord’s written consent
shall be voidable by Landlord and, at Landlord’s election, constitute an Event
of Default hereunder. Without limiting other instances in which Landlord may
reasonably withhold consent to an assignment or sublease, Landlord and Tenant
acknowledge that Landlord may withhold consent (a) if an Event of Default exists
under this Lease or if an Event of Default would exist but for the pendency of
any cure periods provided under Section 21.1; or (b) if the proposed assignee or
sublessee is: a governmental entity; a person or entity with whom Landlord has
negotiated for space in the Project during the prior 6 months; a present tenant
in the Project; a person or entity whose tenancy in the Project would violate
any exclusivity arrangement which Landlord has with any other tenant; a person
or entity of a character or reputation or engaged in a business which is not
consistent with the quality of the Project; or not a party of reasonable
financial worth and/or financial stability in light of the responsibilities
involved under this Lease on the date consent is requested. If Tenant requests
Landlord’s consent to a specific assignment or subletting, Tenant will submit in
writing to Landlord: (1) the name and address of the proposed assignee or
subtenant; (2) a counterpart of the proposed agreement of assignment or
sublease; (3) reasonably satisfactory information as to the nature and character
of the business of the proposed assignee or subtenant, and as to the nature of
its proposed use of the space; (4) banking, financial or other credit
information reasonably sufficient to enable Landlord to determine the financial
responsibility and character of the proposed assignee or subtenant; (5) executed
estoppel certificates from Tenant containing such information as provided in
Article XXIV; and (6) any other information reasonably requested by Landlord.

(b) Notwithstanding that the prior express written permission of Landlord to any
of the aforesaid transactions may have been obtained, the following shall apply:

(i) In the event of an assignment, contemporaneously with the granting of
Landlord’s aforesaid consent, Tenant shall cause the assignee to expressly
assume in writing and agree to perform all of the covenants, duties, and
obligations of Tenant hereunder and such assignee shall be jointly and severally
liable therefore along with Tenant.

(ii) All terms and provisions of the Lease shall continue to apply after any
such transaction.

(iii) In any case where Landlord consents to an assignment, transfer,
encumbrance or subletting, the undersigned Tenant and any guarantor shall
nevertheless remain directly and primarily liable for the performance of all of
the covenants, duties, and obligations of Tenant hereunder (including, without
limitation, the obligation to pay all Rent and other sums herein provided to be
paid), and Landlord shall be permitted to enforce the provisions of this
instrument against the undersigned Tenant, any guarantor and/or any assignee
without demand upon or proceeding in any way against any other person. Neither
the consent by Landlord to any assignment, transfer, encumbrance or subletting
nor the collection or acceptance by Landlord of rent from any assignee,
subtenant or occupant shall be construed as a waiver or release of the initial
Tenant or any guarantor from the terms and conditions of this Lease or relieve
Tenant or any subtenant, assignee or other party from obtaining the consent in
writing of Landlord to any further assignment, transfer, encumbrance or
subletting.

(iv) Tenant hereby assigns to Landlord the rent and other sums due from any
subtenant, assignee or other occupant of the Premises and hereby authorizes and
directs each such subtenant, assignee or other occupant to pay such rent or
other sums directly to Landlord; provided however, that until the occurrence of
an Event of Default, Tenant shall have the license to continue collecting such
rent and other sums. Notwithstanding the foregoing, in the event that the rent
due and payable by a sublessee under any such permitted sublease (or a
combination of the rent payable under such sublease plus any bonus or other
consideration therefor or incident thereto) exceeds the hereinabove provided
Rent payable under this Lease, or if with respect to a permitted assignment,
permitted license, or other transfer by Tenant permitted by Landlord, the
consideration payable to Tenant by the assignee, licensee, or other transferee
exceeds the Rent payable under this Lease, then Tenant shall be bound and
obligated to pay Landlord such excess rent and other excess consideration in
accordance with Section 9.3 within 10 days following receipt thereof by Tenant
from such sublessee, assignee, licensee, or other transferee, as the case may
be.

(v) Tenant shall pay Landlord a fee in an amount not to exceed $1,000.00 to
reimburse Landlord for all its expenses under this Article IX for each proposed
transaction, including, without limitation, reasonable attorneys’ fees.

9.2 Landlord’s Option to Recapture Premises. If Tenant proposes to assign this
Lease, Landlord may, at its option, upon written notice to Tenant given within
30 days after its receipt of Tenant’s notice of proposed assignment, together
with all other necessary information, elect to recapture the Premises and
terminate this Lease. If Tenant proposes to sublease all or part of the Premises
for a greater amount of Basic Rent than that being charged hereunder, Landlord
may, at its option upon written notice to Tenant given within 30 days after its
receipt of Tenant’s notice of proposed subletting, together with all other
necessary information, elect to recapture such portion of the Premises as Tenant
proposes to sublease and upon such election by Landlord, this Lease shall
terminate as to the portion of the Premises recaptured. If a portion of the
Premises is recaptured, the Rent payable under this Lease shall be
proportionately reduced based on the square footage of the Rentable Square Feet
retained by Tenant and the square footage of the Rentable Square Feet leased by
Tenant immediately prior to such recapture and termination, and Landlord and
Tenant shall thereupon execute an amendment to this Lease in accordance
therewith. Landlord may thereafter, without limitation, lease the recaptured
portion of the Premises to the proposed assignee or subtenant without liability
to Tenant. Upon any such termination, Landlord and Tenant shall have no further
obligations or liabilities to each other under this Lease with respect to the
recaptured portion of the Premises, except with respect to obligations or
liabilities which accrue or have accrued hereunder as of the date of such
termination (in the same manner as if the date of such termination were the date
originally fixed for the expiration of the Term). Notwithstanding anything
contained herein to the contrary, Landlord’s shall not have the option to
recapture the Premises in the event Tenant proposes to sublease all or part of
the Premises for an amount equal to or less than the amount of Basic Rent being
charged hereunder or in the event of an assignment or sublease to a Related
Entity.

9.3 Distribution of Net Profits. In the event that Tenant assigns this Lease or
sublets all or any portion of the Premises during the Term to any entity,
Landlord shall receive 75% of any “Net Profits” (as hereinafter defined) and
Tenant shall receive 25% of any Net Profits received by Tenant from any such
assignment or subletting. The term “Net Profits” as used herein shall mean such
portion of the Rent payable by such assignee or subtenant in excess of the Rent
payable by Tenant under this Lease (or pro rata portion thereof in the event of
a subletting) for the corresponding period, after deducting from such excess
Rent all of Tenant’s documented reasonable third party costs associated with
such assignment or subletting, including, without limitation, broker
commissions, attorney fees and any costs incurred by Tenant to prepare or alter
the Premises, or portion thereof, for the assignee or sublessee.

9.4 Transfers to Related Entities. Notwithstanding anything in this Article IX
to the contrary, provided no Event of Default exists under this Lease or would
exist but for the pendency of any cure periods provided for under Section 21.1,
Tenant may, without Landlord’s consent, but after providing written notice to
Landlord and subject to the provisions of Section 9.1(b)(i-iii) , assign this
Lease or

 

5



--------------------------------------------------------------------------------

sublet all or any portion of the Premises to any Related Entity (as hereinafter
defined) provided that (i) such Related Entity is not a governmental entity or
agency; (ii) such Related Entity’s use of the Premises would not cause Landlord
to be in violation of any exclusivity agreement within the Project; and
(iii) the net worth (computed in accordance with generally accepted accounting
principles exclusive of goodwill) of the Guarantor is greater than or equal to
the greater of (a) the net worth of Guarantor as of the Date of Lease; or
(b) the net worth of the Guarantor immediately prior to such transfer, and proof
satisfactory to Landlord that such net worth standards have been met shall have
been delivered to Landlord at least 10 days prior to the effective date of any
such transaction. “Related Entity” shall be defined as (a) any parent company,
subsidiary, affiliate or related corporate entity of Tenant that controls, is
controlled by, or is under common control with Tenant, or (b) an entity
(i) resulting from the merger or consolidation of Tenant with or into such other
entity or (ii) purchasing all or substantially all of the assets of Tenant.

X. COMPLIANCE WITH LAWS

10.1 General Compliance. Tenant shall give prompt notice to Landlord of any
notice it receives of the violation of any law or requirement of any
governmental or administrative authority with respect to the Premises or the use
or occupation thereof. Tenant shall, at Tenant’s expense, comply with all laws
and requirements of any governmental or administrative authorities which shall
impose any violation, order or duty on Landlord or Tenant arising from
(a) Tenant’s particular use of the Premises; (b) the manner or conduct of
Tenant’s business or operation of its installations, equipment or other property
therein; (c) any cause or condition created by or caused by Tenant; (d) breach
of any of Tenant’s obligations under this Lease, whether or not such compliance
requires work which is structural or non-structural, ordinary or extraordinary,
foreseen or unforeseen; and Tenant shall pay all the costs, expenses, fines,
penalties and damages which may be imposed upon Landlord by reason or arising
out of Tenant’s failure to fully and promptly comply with and observe the
provisions of this Article X. Nothing in this Article X shall make Tenant
responsible for any structural repairs or improvements that are not specifically
necessitated by the causes set forth in Clauses (a), (b), (c) or (d) of the
immediately preceding sentence.

10.2 ADA Compliance. Notwithstanding any other statement in this Lease, the
following provisions shall govern the parties’ compliance with the Americans
With Disabilities Act of 1990, as amended from time to time, Public Law 101-336;
42 U.S.C. §§12101, et seq. (the foregoing, together with any similar state
statute governing access for the disabled or handicapped collectively referred
to as the “ADA”):

(a) To the extent governmentally required as of the Commencement Date of this
Lease, Landlord shall be responsible for the cost of compliance with Title III
of the ADA, and such cost shall not be included as a Basic Cost of the Property,
with respect to any repairs, replacements or alterations to the Common Areas of
the Project. To the extent governmentally required subsequent to the
Commencement Date of this Lease as a result of an amendment to Title III of the
ADA or any regulation thereunder enacted subsequent to the Commencement Date of
this Lease, Landlord shall be responsible for compliance with Title III of the
ADA with respect to any repairs, replacements or alterations to the Common Area
of the Property, and such expense shall be included as a Basic Costs of the
Property. Landlord shall indemnify, defend and hold harmless Tenant and its
Agents from all fines, suits, procedures, penalties, claims, liability, losses,
expenses and actions of every kind, and all costs associated therewith
(including, without limitation, reasonable attorneys’ and consultants’ fees)
arising out of or in any way connected with Landlord’s failure to comply with
Title III of the ADA as required above.

(b) To the extent governmentally required, Tenant shall be responsible for
compliance, at its expense, with Titles I and III of the ADA with respect to the
Premises. Tenant shall indemnify, defend and hold harmless Landlord and its
Agents from all fines, suits, procedures, penalties, claims, liability, losses,
expenses and actions of every kind, and all costs associated therewith
(including, without limitation, reasonable attorneys’ and consultants’ fees)
arising out of or in any way connected with Tenant’s failure to comply with
Titles I and III of the ADA as required above.

10.3 ISRA Compliance.

(a) Tenant shall, at Tenant’s sole cost and expense, comply with the Industrial
Site Recovery Act (N.J.S.A. 13:1k-6 et seq.), the regulations promulgated
thereunder and any amending and successor legislation and regulations
(collectively, “ISRA”). Tenant shall, at Tenant’s sole cost and expense, make
all submissions to, provide all information to, and comply with all requirements
of, the Industrial Site Evaluation Element or its successor (the “Element”) of
the New Jersey Department of Environmental Protection or its successor (the
“NJDEP”). Tenant’s obligations under Section 10.3 of this Lease shall arise if
there is a closing of operations, a transfer of ownership or operations, or a
change in ownership at or affecting the Premises pursuant to ISRA, whether
triggered by Landlord or Tenant. Provided this Lease is not previously canceled
or terminated by either party to this Lease or by operation of law, Tenant shall
commence its submission to the Element in anticipation of the end of the Term no
later than one year prior to the Expiration Date.

(b) For purposes of Section 10.3 of this Lease, “Environmental Documents” means,
collectively, all environmental documentation concerning the Premises or its
environs in the possession or under the control of Tenant, including, without
limitation, all sampling plans, clean-up plans, preliminary assessment plans and
reports, site investigation plans and reports, remedial investigation plans and
reports, remedial action plans and reports or the equivalent, sampling results,
sampling result reports, data, diagrams, charts, maps, analyses, conclusions,
quality assurance/quality control documentation, correspondence to or from the
Element or any other municipal, county, state or federal governmental authority,
submissions to the Element or any other municipal, county, state or federal
governmental authority and directives, orders, approvals and disapprovals issued
by the Element or any other municipal, county, state or federal governmental
authority. During the Term and thereafter promptly after receipt by Tenant or
Tenant’s representatives, Tenant shall deliver to Landlord all Environmental
Documents concerning or generated by or on behalf of Tenant, whether currently
or hereafter existing.

(c) At no expense to Landlord, Tenant shall promptly provide all information
requested by Landlord or NJDEP for preparation of a non-applicability affidavit,
de minimus quantity exemption application, limited conveyance application or
other submission and shall promptly sign such affidavits and submissions when
requested by Landlord or NJDEP.

(d) Tenant shall notify Landlord in advance of all meetings scheduled between
Tenant or Tenant’s representatives and NJDEP or any other environmental
authority, and Landlord and Landlord’s representatives shall have the right,
without the obligation, to attend and participate in all such meetings.

(e) Should Tenant’s operations at the Premises be outside of those industrial
operations covered by ISRA, Tenant shall, at Tenant’s sole cost and expense,
obtain a letter of non-applicability or de minimus quantity exemption from the
Element prior to the Expiration Date and shall promptly provide Tenant’s
submission and the Element’s exemption letter to Landlord. Should Tenant obtain
a letter of non-applicability or a de minimus quantity exemption from the
Element, then Tenant shall, at Landlord’s option, hire a consultant satisfactory
to Landlord to undertake sampling at the Premises sufficient to determine
whether fill materials, hazardous or toxic substances, pollutants or wastes
exist or have been spilled, discharged or placed in, on, under or about the
Premises during the Term. Tenant’s sampling shall also establish the integrity
of all underground storage tanks at the Premises, if any. Should the sampling
reveal any spill, discharge or placing of fill materials, or of hazardous or
toxic substances, pollutants or wastes, in, on, under or about the Premises,
then, at Tenant’s expense, prior to the Expiration Date or any earlier
termination of the Term, Tenant shall promptly remediate the Premises in
accordance with the terms and conditions of Section 10.3 of this Lease to the
satisfaction of Landlord and NJDEP.

(f) Should the Element or any other division of NJDEP or other governmental
authority determine that a remedial action workplan be prepared and that
remediation be undertaken because fill materials, hazardous or toxic substances,
pollutants or wastes exist,

 

6



--------------------------------------------------------------------------------

or have been spilled, discharged or placed in, on, under or about the Premises
during the Term, at Tenant’s sole cost and expense, Tenant shall promptly
prepare and submit a remedial action workplan and establish a remediation
funding source, which plan and funding source shall be satisfactory to Landlord,
and shall promptly implement the approved remedial action workplan to the
satisfaction of Landlord. In no event shall Tenant’s remedial action involve
engineering or institutional controls, including, without limitation, capping,
deed notice, declaration of restriction or other institutional control notice
pursuant to P.L. 1993, c.139, and notwithstanding NJDEP’s requirements, Tenant’s
remedial action shall meet the most stringent NJDEP remediation standards for
soil, surface water and groundwater. Promptly upon completion of all required
investigatory and remedial activities, Tenant shall restore the affected areas
of the Premises from any damage or condition caused by the work, including,
without limitation, pursuant to law, the closing of any wells installed at the
Premises and obtain a No Further Action Letter/Covenant Not To Sue Letter from
NJDEP.

(g) If Tenant fails to obtain any of the following from the Element (any or all
of such items described in clauses (i) through (iv) being sometimes hereinafter
referred to as an “ISRA Clearance”): (i) a non-applicability letter; (ii) a de
minimus quantity exemption; (iii) an unconditional approval of Tenant’s negative
declaration; or (iv) a No Further Action Letter/Covenant Not To Sue Letter with
respect to Tenant’s remedial action workplan; or fails to remediate the Premises
pursuant to Section 10.3 of this Lease prior to the Expiration Date or any
earlier termination of the Term, then upon the expiration or earlier termination
of the Term, Landlord shall have the option either to consider this Lease as
having ended or to treat Tenant as a holdover tenant in possession of the
Premises. If Landlord considers this Lease as having ended, then Tenant shall
nevertheless be obligated to promptly obtain ISRA Clearance or fulfill the
obligations set forth in Section 10.3 of this Lease, as the case may be. If
Landlord treats Tenant as a holdover tenant in possession of the Premises, then
Tenant shall monthly pay to Landlord double the monthly Base Rent and Additional
Rent which Tenant would otherwise have paid, until such time as Tenant obtains
ISRA Clearance or fulfills its obligations under Section 10.3 of this Lease, as
the case may be, and during the holdover period all of the terms of this Lease
shall remain in full force and effect.

(h) Notwithstanding anything to the contrary set forth elsewhere in this Lease,
including, without limitation, Article V of this Lease, the uses Tenant shall be
permitted to make of the Premises shall be limited to operations having the
following North American Industry Classification System (“NAICS”) numbers as
defined by the most recent edition of the U.S. NAICS Manual prepared by the
Office of Management and Budget’s Economic Classification Policy Committee and
printed by the National Technical Information Service: 424210 (definition:
            ). Except if and to the extent Tenant obtains Landlord’s prior
written consent thereto (which prior written consent of Landlord may be withheld
by Landlord in Landlord’s sole and absolute discretion) and Landlord and Tenant
execute and deliver such amendments to this Lease relating thereto as shall be
deemed necessary, in form and substance and in all other respects by Landlord,
in Landlord’s sole and absolute discretion, Tenant shall make no use of the
Premises other than as prescribed by Article V and Section 10.3(h) of this
Lease.

(i) Tenant’s obligations contained in Section 10.3 of this Lease shall survive
the Expiration Date or any earlier termination of this Lease. Tenant’s failure
to abide by the terms of Section 10.3 of this Lease shall be restrainable by
injunction.

XI. INSURANCE

11.1 Certain Insurance Risks. Tenant will not do or permit to be done any act or
thing upon the Premises, the Property or the Project which would: (i) jeopardize
or be in conflict with fire insurance policies covering the Project, and
fixtures and property in the Property; or (ii) increase the rate of fire
insurance applicable to the Project to an amount higher than it otherwise would
be for general business office and warehouse use of the Project; or
(iii) subject Landlord to any liability or responsibility for injury to any
person or persons or to property by reason of any business or operation being
conducted upon the Property.

11.2 Landlord’s Insurance. At all times during the Term, Landlord will carry and
maintain:

(a) Property insurance coverage at least equal to ISO Special Form causes of
loss with respect to the Building, its equipment and common area furnishings,
and leasehold improvements in the Premises to the extent of any initial build
out of the Premises by the Landlord;

(b) Bodily injury and property damage insurance; and

(c) Such other insurance as Landlord reasonably determines from time to time.

The insurance coverages and amounts in this Section 11.2 will be determined by
Landlord in an exercise of its reasonable discretion.

11.3 Tenant’s Insurance. At all times during the Term, Tenant will carry and
maintain, at Tenant’s expense, the following insurance, in the amounts specified
below or such other amounts as Landlord may from time to time reasonably
request, with insurance companies and on forms satisfactory to Landlord:

(a) Bodily injury and property damage liability insurance, with a combined
single occurrence limit of not less than $1,000,000. All such insurance will be
on an occurrence commercial general liability ISO standard or equivalent form
including contractual liability coverage and personal liability insurance, on a
claims made basis, of not less than $1,000,000. Such insurance shall include
waiver of subrogation rights in favor of Landlord and Landlord’s management
company;

(b) Insurance covering all of Tenant’s furniture and fixtures, machinery,
equipment, stock and any other personal property owned and used in Tenant’s
business and found in, on or about the Property, and any leasehold improvements
to the Premises in excess of any initial build-out of the Premises by the
Landlord, in an amount not less than the full replacement cost. Property forms
will provide coverage on an open perils basis insuring against “all risks of
direct physical loss” excluding earthquake and flood. All policy proceeds will
be used for the repair or replacement of the property damaged or destroyed,
however, if this Lease ceases under the provisions of Article XIX, Tenant will
be entitled to any proceeds resulting from damage to Tenant’s furniture and
fixtures, machinery and equipment, stock and any other personal property;

(c) Worker’s compensation insurance insuring against and satisfying Tenant’s
obligations and liabilities under the worker’s compensation laws of the state in
which the Premises are located, including employer’s liability insurance in the
limit of $1,000,000 aggregate;

(d) If Tenant operates owned or leased vehicles on the Property, commercial
automobile liability will be carried at a limit of liability not less than
$1,000,000 combined bodily injury and property damage;

(e) Umbrella liability insurance in excess of the underlying coverage listed in
paragraphs (a), (c) and (d) above, with limits of not less than $2,000,000 per
occurrence/$2,000,000 aggregate;

(f) Loss of income and extra expense insurance and contingent business income
insurance in amounts as will reimburse Tenant for direct or indirect loss of
earning attributable to all perils insured against under the ISO Causes of
Loss-Special Form Coverage excluding earthquake and flood. Such insurance shall
provide for an extended period of indemnity to be not less than one hundred and
eighty (180) days; and

 

7



--------------------------------------------------------------------------------

(g) All insurance required under this Article XI shall be issued by such good
and reputable insurance companies qualified to do and doing business in the
state in which the Premises are located and having a rating not less than A:VIII
as rated in the most current copy of Best’s Insurance Report in the form
customary to this locality.

11.4 Forms of the Policies. Landlord, Landlord’s management company and such
other parties as Landlord shall designate to Tenant who have an insurable
interest in the Premises or Property shall be (i) named as additional insured
with respect to the coverages provided for under Section 11.3 (a), (c), (d) and
(e) (other than Worker’s Compensation), and (ii) as loss payees as their
interest may appear with respect to the coverage provided under Section 11.3
(b). Certificates of insurance together with copies of the policies and any
endorsements naming Landlord, Landlord’s management company, and any others
specified by Landlord as additional insureds or loss payee (as the case may be)
will be delivered to Landlord prior to Tenant’s occupancy of the Premises and
from time to time at least thirty (30) days prior to the expiration of the term
or reduction in coverage of each such policy. Each certificate of insurance
required hereunder will specifically provide that at least thirty (30) days
prior written notice of cancellation will be given to Landlord and Landlord’s
Mortgagee. All policies required to be maintained by Tenant will be written as
primary policies, not contributing with and not supplemental to the coverage
that Landlord may carry. Commercial general liability insurance required to be
maintained by Tenant by this Article XI will not be subject to a deductible of
more than $1,000. In the event Tenant fails to purchase and maintain any of the
insurance required hereunder, Landlord reserves the right, but not the
obligation, to purchase such insurance on behalf of Tenant, and at Tenant’s
expense, with any expenses incurred by Landlord in connection therewith being
reimbursed to Landlord by Tenant within thirty (30) days of written demand
thereof.

11.5 Waiver of Subrogation. Landlord and Tenant each waive and shall cause their
respective insurance carriers to waive any and all rights to recover against the
other or against the Agents of such other party for any loss or damage to such
waiving party (including deductible amounts) arising from any cause covered by
any property insurance required to be carried by such party pursuant to this
Article XI or any other property insurance actually carried by such party to the
extent of the limits of such policy. Tenant agrees to cause all other occupants
of the Premises claiming by, under or through Tenant, to execute and deliver to
Landlord and Landlord’s management company such a waiver of claims and to obtain
such waiver of subrogation rights endorsements

11.6 Adequacy of Coverage. Landlord and its Agents make no representation that
the limits of liability specified to be carried by Tenant pursuant to this
Article XI are adequate to protect Tenant. If Tenant believes that any of such
insurance coverage is inadequate, Tenant will obtain such additional insurance
coverage as Tenant deems adequate, at Tenant’s sole expense. Furthermore, in no
way does the insurance required herein limit the liability of Tenant assumed
elsewhere in the Lease.

XII. ALTERATIONS

12.1 Procedural Requirements. Tenant may, from time to time, at its expense,
make such alterations, additions, or improvements (hereinafter collectively
referred to as “Alterations”) in and to the Premises, excluding any initial
leasehold improvements which shall be governed by the provisions of Exhibit B,
as Tenant may reasonably consider necessary for the conduct of its business in
the Premises; provided, however, that the written consent of the Landlord is
first obtained. Landlord’s consent shall not be unreasonably withheld to
Alterations, provided that: (a) the exterior of the Building shall not be
affected; (b) the Alterations are non-structural and the structural integrity of
the Building shall not be affected; (c) the Alterations are to the interior of
the Premises and no part of the Building (including the roof) outside of the
Premises shall be affected; (d) the proper functioning of the mechanical,
electrical, sanitary and other service systems of the Building shall not be
affected and the usage of such systems by Tenant shall not be increased;
(e) Tenant shall have appropriate insurance coverage reasonably satisfactory to
Landlord regarding the Alterations; (f) the Alterations do not require the
issuance of a building permit and (g) before proceeding with any Alterations,
Tenant shall submit to Landlord for Landlord’s approval, plans and
specifications for the work to be done and Tenant shall not proceed with such
work until Tenant has received said approval (which Landlord shall either give
or deny within thirty (30) days of receipt of Tenant’s plans and
specifications). Tenant shall obtain and deliver to Landlord (if so requested)
either (i) a performance bond and a labor and materials payment bond (issued by
a corporate surety licensed to do business in the state in which the Project is
located) each in an amount equal to one hundred twenty-five percent (125%) of
the estimated cost of the Alterations and in form satisfactory to Landlord, or
(ii) such other security as shall be reasonably satisfactory to Landlord.

12.2 Performance of Alterations. Tenant, at its expense, shall obtain all
necessary governmental permits and certificates for the commencement and
prosecution of Alterations and for the final approval thereof upon completion,
and shall cause the Alterations to be performed in compliance therewith and in
compliance with all applicable laws and requirements of public authorities,
including without limitation, Titles I and III of the ADA, the OSHA General
Industry Standard (29 C.F.R. Section 1910.1001, et seq.) and the OSHA
Construction Standard (29 C.F.R. Section 1926.1001, et seq.), all entities
holding Mortgages on the Building and with Landlord’s rules and regulations or
any other restrictions Landlord may impose on the Alterations. Tenant shall not
commence any Alterations without having first demonstrated, to Landlord’s
satisfaction, that all such permits and certificates have been obtained. The
Alterations shall be diligently performed in a good and workmanlike manner,
using new materials and equipment at least equal in quality and class to the
standards for the Building established by Landlord. Alterations shall be
performed by contractors first approved by Landlord, and Tenant’s Agents shall
work in harmony, and not interfere with, Landlord and its Agents or with any
other tenants or occupants of the Building. Tenant shall, and hereby does,
indemnify, defend, and hold Landlord harmless from any and all claims, damages
or losses, of any nature (including reasonable fees of attorneys of Landlord’s
choosing), suffered by Landlord, whether directly or indirectly, as a result of,
or due to, or arising from, the performance of any Alterations by, or on behalf
of, Tenant. Alterations shall be performed in such manner so as to not
unreasonably interfere with or delay and so as not to impose any additional
expense upon Landlord in the construction, maintenance, repair or operation of
the Building; and if any such expense is incurred by Landlord, Tenant shall pay
the same upon demand. Tenant acknowledges that if any Alterations commenced or
performed in violation of any provision of this Article XII shall cause Landlord
irreparable injury, Landlord shall have the right to enjoin any such violations
by injunction or other equitable relief.

12.3 Lien Prohibition. Tenant shall not permit any mechanics’ or materialmens’
liens to attach to the Premises, the Property, the Project, Tenant’s leasehold
estate or any of them. Tenant shall and hereby does defend, indemnify, and hold
Landlord harmless from and against any and all mechanics’ and other liens and
encumbrances filed in connection with Alterations or any other work, labor,
services, or materials done for or supplied to Tenant, or any person claiming
through or under Tenant, including, without limitation, security interests in
any materials, fixtures or articles installed in and constituting a part of the
Premises and against all costs, expenses, and liabilities (including reasonable
fees of attorneys of Landlord’s choosing) incurred in connection with any such
lien or encumbrance or any action or proceeding brought thereon. Tenant, at its
expense, shall procure the satisfaction or discharge of record of all such liens
and encumbrances within ten (10) days after the filing thereof. In the event
Tenant has not so performed, Landlord may, at its option, pay and discharge such
liens and Tenant shall be responsible to reimburse Landlord for all costs and
expenses incurred in connection therewith, together with interest thereon at the
Interest Rate set forth in Section 1.14 above, which expenses shall include
reasonable fees of attorneys of Landlord’s choosing, and any costs in posting
bond to effect discharge or release of the lien as an encumbrance against the
Premises, the Property, the Project, Tenant’s leasehold estate or any of them.

XIII. LANDLORD’S AND TENANT’S PROPERTY

13.1 Landlord’s Property. All fixtures, machinery, equipment, improvements and
appurtenances to, or built into, the Premises after the Commencement Date,
whether or not placed there by, or at the expense of, Tenant shall be and remain
a part of the Premises; shall be deemed the property of Landlord (the
“Landlord’s Property”), without compensation or credit to Tenant; and shall not
be removed by Tenant unless Landlord requests their removal, in which event
Tenant shall, on or before the Expiration Date or earlier termination of this

 

8



--------------------------------------------------------------------------------

Lease, remove the designated items, repair any damage to the Premises or
Building resulting from such removal, and restore the Premises to the condition
existing as of the Commencement Date. Removal of any initial leasehold
improvements to the Premises shall be governed by the provisions of Exhibit B.
Further, any personal property in the Premises on the Commencement Date, unless
installed and paid for by Tenant, shall be and shall remain the property of the
Landlord and shall not be removed by Tenant. Any flooring in the Premises during
the Term shall be and remain the property of Landlord and shall not be removed
or replaced without the prior written consent and approval by Landlord.

13.2 Tenant’s Property. All movable business and trade fixtures, machinery and
equipment, communications equipment and office equipment, whether or not
attached to, or built into, the Premises, which are installed in the Premises
by, or for the account of, Tenant without expense to Landlord and which can be
removed without structural damage to the Building, and all furniture,
furnishings and other articles of movable personal property owned by Tenant and
located in the Premises shall be and shall remain the property of Tenant (the
“Tenant’s Property”) and may be removed by Tenant at any time during the Term,
provided no Tenant Event of default exists hereunder. In the event Tenant’s
Property is so removed, Tenant shall repair or pay the cost of repairing any
damage to the Premises or to the Building resulting from the installation and/or
removal thereof and restore the Premises to the condition existing as of the
Commencement Date.

13.3 Removal of Tenant’s Property. At or before the Expiration Date, or the date
of any earlier termination hereof, Tenant, at its expense, shall remove from the
Premises all of Tenant’s Property, and Tenant shall repair any damage to the
Premises or the Building resulting from any installation and/or removal of
Tenant’s Property and restore the Premises to the condition existing as of the
Commencement Date, reasonable wear and tear excepted. Any items of Tenant’s
Property which shall remain in the Premises after the Expiration Date, or
following an earlier termination date, may, at the option of Landlord, be deemed
to have been abandoned, and in such case, such items may be retained by Landlord
as its property or be disposed of by Landlord, without accountability, in such
manner as Landlord shall determine, at Tenant’s expense. Notwithstanding the
foregoing, if a Tenant Event of Default exists under the terms of this Lease,
Tenant shall only remove Tenant’s property from the Premises upon the express,
written direction of Landlord.

XIV. REPAIRS AND MAINTENANCE

14.1 Tenant Repairs and Maintenance. Except with respect to Landlord’s
obligations set forth in Section 14.2 below, Tenant, at its sole cost and
expense, throughout the Term of this Lease, shall take good care of the
Premises, and shall keep the same in good, first class order, condition and
repair, and shall make and perform all routine maintenance thereof, including
janitorial maintenance, and all necessary repairs, ordinary and extraordinary,
foreseen and unforseen, of every nature, kind and description. As used herein,
“repairs” shall include all necessary replacements, restorations, renewals,
alterations, additions and betterments to the Premises. All repairs made by
Tenant shall be at least the quality and cost of the original work and shall be
made by Tenant in accordance with all laws, ordinances and regulations whether
heretofore and hereafter enacted. The necessity for or adequacy of maintenance
and repairs shall be measured by the standards which are appropriate for
improvements of similar construction and class, provided that Tenant shall in
any event make all repairs necessary to avoid any damage or injury to the
improvements. Throughout the Term of this Lease, Tenant will maintain (a) a
maintenance contract for servicing of the HVAC system with a servicer reasonably
acceptable to Landlord, and (b) maintenance logs on site and will cause the
personnel engaged in the maintenance of the Premises to make timely and detailed
entries in those logs so that the logs at all times accurately reflect the
maintenance activity performed with respect to the Premises and its Building
systems. Landlord’s representatives may inspect and copy those logs at any
reasonable time after reasonable notice has been given to Tenant. Landlord will
have the right to cause the maintenance of the Premises to be reviewed and the
Premises inspected annually (or more frequently if Landlord determines that it
is prudent to do so) by a qualified engineer or property manager consultant of
Landlord’s choosing, to determine whether Tenant is maintaining the Premises in
accordance with this Section 14.1 and, if it is determined that Tenant has not
maintained the Premises as herein required, Tenant will reimburse Landlord for
the cost of repairing the Premises and for the fees and expenses of such
engineer or consultant within thirty (30) days after Landlord’s demand. Tenant
will cooperate with the engineer or consultant in its performance of such review
and inspection. Except with respect to the maintenance contract for the
servicing of the HVAC system, Tenant may fulfill it maintenance and repair
obligations under this Section 14.1 at its option either through the use of its
employees or through the use of Agents . Notwithstanding the above, Landlord may
enter into a master service agreement for HVAC maintenance with respect to the
Property and Tenant shall pay its Proportionate Share of such cost in accordance
with the provisions of Article IV.

14.2 Landlord Repairs. Landlord shall keep in good repair, (i) the structural
portions of the foundation and exterior walls (exclusive of all glass and all
exterior doors) of the Building; (ii) the roof of the Building; and (iii) the
outside Common Areas of the Property, including the parking lots, landscaping
and underground utility and sewer pipes outside the exterior walls of the
Building, if any. All such repairs shall be at Landlord’s sole cost and expense,
except that the cost of such items shall be a Basic Cost to the extent permitted
by the provisions of Article IV. Notwithstanding the foregoing, the cost of
repairs referenced in this Section 14.2 rendered necessary by the negligence or
willful misconduct of Tenant or Tenant’s Agents or as a result of Tenant’s
failure to use the Premises in accordance with the terms of Article V of this
Lease, shall be reimbursed by Tenant to Landlord within thirty (30) days of
Landlord’s written demand. Tenant hereby waives any right to make repairs and
deduct the expenses of such repairs from the Basic Rent or Additional Rent due
under the Lease.

14.3 Tenant Equipment. Tenant shall not place a load upon any floor of the
Premises which exceeds either the load per square foot which such floor was
designed to carry or which is allowed by law. Business machines and mechanical
equipment belonging to Tenant which cause noise or vibrations that may be
transmitted to the structure of the Building or to the Premises to such a degree
as to be objectionable to Landlord shall, at the Tenant’s expense, be placed and
maintained by Tenant in settings of cork, rubber or spring-type vibration
eliminators sufficient to eliminate such noise or vibration.

XV. UTILITIES

15.1 Purchasing Utilities. Tenant shall purchase all utility services including,
but not limited to, fuel, water, sewerage and electricity, from the utility or
municipality providing such service, shall provide for cleaning and
extermination services, and shall pay for such services when payments therefor
are due. Tenant shall be solely responsible for the repair and maintenance of
any meters necessary in connection with such services.

15.2 Use of Electrical Energy by Tenant. Tenant’s use of electrical energy in
the Premises shall not, at any time, exceed the capacity of (i) any of the
electrical conductors and equipment in or otherwise serving the Premises; or
(ii) the Building’s HVAC system. In order to insure that such capacity is not
exceeded and to avert possible adverse effects upon the Building’s electric
service, Tenant shall not, without Landlord’s prior written consent in each
instance, make any material alteration or addition to the electrical system of
the Premises existing as of the Commencement Date.

XVI. INVOLUNTARY CESSATION OF SERVICES

Landlord reserves the right, without any liability to Tenant and without
affecting Tenant’s covenants and obligations hereunder, to stop service of the
heating, air conditioning, electric, sanitary, elevator, or other Building
systems serving the Premises, or to stop any other services required by Landlord
under this Lease, whenever and for so long as may be necessary, by reason of
(i) accidents, emergencies, strikes, or the making of repairs or changes which
Landlord in good faith deems necessary, or (ii) any other cause beyond
Landlord’s reasonable control. Further, it is also understood and agreed that
Landlord shall have no liability or responsibility for a cessation of services

 

9



--------------------------------------------------------------------------------

to the Premises or in the Building which occurs as a result of causes beyond
Landlord’s control. No such interruption of service shall be deemed an eviction
or disturbance of Tenant’s use and possession of the Premises or any part
thereof, or render Landlord liable to Tenant for damages, or relieve Tenant from
performance of Tenant’s obligations under this Lease including the obligation to
pay Rent. Notwithstanding the foregoing, (i) if any interruption of utilities or
services required to be provided by Landlord under this Lease shall continue for
five (5) business days after written notice from Tenant to Landlord; and
(ii) such interruption of utilities or services shall render any portion of the
Premises unusable for the normal conduct of Tenant’s business and Tenant, in
fact, ceases to use and occupy such portion of the Premises for the normal
conduct of its business; and (iii) such interruption of utilities or services is
due to the negligence or willful misconduct of Landlord; then all Rent payable
hereunder with respect to such portion of the Premises rendered unusable for the
normal conduct of Tenant’s business in which Tenant, in fact, ceases to use and
occupy, shall be abated after the expiration of such five (5) business day
period, in the event such utilities or services are not restored, and continue
until such time that the utilities or services are restored.

XVII. LANDLORD’S RIGHTS OF ACCESS

Landlord and its Agents shall have the right to enter and/or pass through the
Premises at any time or times upon reasonable notice (except in an emergency in
which case no notice shall be required) (a) to examine the Premises and to show
them to actual and prospective Mortgagees, or prospective purchasers or
Mortgagees of the Building; and (b) to make such repairs, alterations, additions
and improvements in or to the Premises and/or in or to the Building or its
facilities and equipment as Landlord is required or desires to make; provided,
however, that Landlord shall use reasonable efforts to avoid disturbing Tenant,
Tenant’s employees and Tenant’s business operations. Landlord shall be allowed
to take all materials into and upon the Premises that may be required in
connection therewith, without any liability to Tenant and without any reduction
of Tenant’s covenants and obligations hereunder. During the period of twelve
(12) months prior to the Expiration Date (or at any time, if Tenant has vacated
or abandoned the Premises), Landlord and its Agents may exhibit the Premises to
prospective tenants.

XVIII. LIABILITY AND INDEMNIFICATION OF LANDLORD

18.1 Indemnification. Except to the extent caused by the gross negligence or
willful misconduct of Landlord, Tenant will neither hold nor attempt to hold
Landlord, its Agents or Mortgagee liable for, and Tenant will indemnify, hold
harmless and defend (with counsel reasonably acceptable to Landlord) Landlord,
its Agents and Mortgagee, from and against, any and all demands, claims, causes
of action, fines, penalties, damages, liabilities, judgments, and expenses
(including, without limitation, reasonable attorneys’ fees) incurred in
connection with or arising from (i) the use or occupancy or manner of use or
occupancy of the Premises by Tenant or its Agents; (ii) any activity, work or
thing done, permitted or suffered by Tenant or its Agents in or about the
Premises or the Project; (iii) any acts, omissions or negligence of Tenant or
its Agents; (iv) any breach, violation or nonperformance by Tenant or its Agents
of any term, covenant or provision of this Lease or any law, ordinance or
governmental requirement of any kind; and (v) any injury or damage to the
person, property or business of Tenant or its Agents.

18.2 Waiver and Release. Except to the extent caused by the gross negligence or
willful misconduct of Landlord, Tenant covenants and agrees that Landlord, its
Agents and Mortgagee will not at any time or to any extent whatsoever be liable,
responsible or in any way accountable for any loss, injury, death or damage
(including consequential damages) to persons, property or Tenant’s business
occasioned by (i) any act or omission of Landlord or its Agents; (ii) any acts
or omissions, including theft, of or by any other tenant, occupant or visitor of
the Project; or (iii) any injury or damage to persons or property resulting from
any casualty, explosion, falling plaster or other masonry or glass, steam, gas,
electricity, water or rain which may leak from any part of the Building or any
other portion of the Project or from the pipes, appliances or plumbing works
therein or from the roof, street or subsurface or from any other place, or
resulting from dampness. Tenant agrees to give prompt notice to Landlord upon
the occurrence of any of the events set forth in this Section 18.2 or of defects
in the Premises or the Building, or in the fixtures or equipment.

18.3 Survival. The covenants, agreements and indemnification obligations under
this Article XVIII will survive the expiration or earlier termination of this
Lease. Tenant’s covenants, agreements and indemnification obligations are not
intended to and will not relieve any insurance carrier of its obligations under
policies required to be carried by Tenant pursuant to the provisions of this
Lease.

XIX. DAMAGE OR DESTRUCTION

19.1 Damage to the Premises. If the Premises or the Building shall be damaged by
fire or other insured cause, Landlord shall within one hundred and eighty
(180) days after such damage occurs (taking into account the time necessary to
effect a satisfactory settlement with any insurance company involved) repair
such damage at the expense of Landlord; provided, however, that Landlord’s
obligation to repair such damage shall not exceed the proceeds of insurance
available to Landlord (reduced by any proceeds retained pursuant to the rights
of Mortgagee). Notwithstanding the foregoing, if the Premises or the Building
are damaged by fire or other insured cause to such an extent that, in Landlord’s
reasonable judgment, the damage cannot be substantially repaired within 180 days
after the date of such damage, or if the Premises are substantially damaged
during the last Lease Year, then: (i) Landlord may terminate this Lease as of
the date of such damage by written notice to Tenant; or (ii) Tenant may
terminate this Lease as of the date of such damage by written notice to Landlord
within 10 days after (a) Landlord’s delivery of a notice that the repairs cannot
be made within such 180-day period (Landlord shall use reasonable efforts to
deliver to Tenant such notice within 60 days of the date of such damage or
casualty); or (b) the date of damage, in the event the damage occurs during the
last year of the Lease. Rent shall be apportioned and paid to the date of such
damage.

During the period that Tenant is deprived of the use of the damaged portion of
the Premises (but is able to conduct business from the rest of the Premises),
Basic Rent and Tenant’s Proportionate Share shall be reduced by the ratio that
the Rentable Square Footage of the Premises damaged bears to the total Rentable
Square Footage of the Premises before such damage. All injury or damage to the
Premises or the Building resulting from the gross negligence or willful
misconduct of Tenant or its Agents shall be repaired by Landlord, at Tenant’s
expense, and Rent shall not abate nor shall Tenant be entitled to terminate the
Lease. Notwithstanding anything herein to the contrary, Landlord shall not be
required to rebuild, replace, or repair any of the following: (i) specialized
Tenant improvements as reasonably determined by Landlord; (ii) Alterations; or
(iii) Tenant’s Property.

19.2 Condemnation. If any of the Premises, 20% or more of the Building or 30% or
more of the Land shall be taken or condemned by any governmental or
quasi-governmental authority for any public or quasi-public use or purpose
(including, without limitation, sale under threat of such a taking), then the
Term shall cease and terminate as of the date when title vests in such
governmental or quasi-governmental authority, and Rent shall be prorated to the
date when title vests in such governmental or quasi-governmental authority. If
less than 20% of the Building (none of which is within the Premises) and less
than 30% of the Land is taken or condemned by any governmental or
quasi-governmental authority for any public or quasi-public use or purpose
(including, without limitation, sale under threat of such a taking), this Lease
shall continue in full force and effect. Tenant shall have no claim against
Landlord (or otherwise) as a result of such taking, and Tenant hereby agrees to
make no claim against the condemning authority for any portion of the amount
that may be awarded as compensation or damages as a result of such taking;
provided, however, that Tenant may, to the extent allowed by law, claim an award
for moving expenses and for the taking of any of Tenant’s Property (other than
its leasehold interest in the Premises) which does not, under the terms of this
Lease, become the property of Landlord at the termination hereof, as long as
such claim is separate and distinct from any claim of Landlord and does not
diminish Landlord’s award. Tenant hereby assigns to Landlord any right and
interest it may have in any award for its leasehold interest in the Premises.

 

10



--------------------------------------------------------------------------------

XX. SURRENDER AND HOLDOVER

On the Expiration Date, or upon any earlier termination of this Lease, or upon
any re-entry by Landlord upon the Premises, Tenant shall quit and surrender the
Premises to Landlord “broom-clean” and in good order, condition and repair,
except for ordinary wear and tear and such damage or destruction as Landlord is
required to repair or restore under this Lease, and Tenant shall remove all of
the Tenant’s Property therefrom, except as otherwise expressly provided in this
Lease. In the event that Tenant shall not immediately surrender the Premises to
Landlord on the Expiration Date or earlier termination of this Lease, Tenant
shall be deemed to be a tenant-at-will pursuant to the terms and provisions of
this Lease, except the daily Basic Rent shall be one hundred and fifty
(150%) percent of the daily Basic Rent during the first two (2) months following
the Expiration Date and thereafter at twice the daily Basic Rent in effect on
the Expiration Date or earlier termination of this Lease (computed on the basis
of a thirty (30) day month) . Notwithstanding the foregoing, if Tenant shall
hold over after the Expiration Date or earlier termination of this Lease, and
Landlord shall desire to regain possession of the Premises, then Landlord may
forthwith re-enter and take possession of the Premises by any legal process
provided under applicable state law. If Landlord is unable to deliver possession
of the Premises to a new tenant, or to perform improvements for a new tenant, as
a result of Tenant’s holdover, Tenant shall be liable to Landlord for all
damages, including, without limitation, special or consequential damages, that
Landlord suffers from the holdover.

XXI. DEFAULT OF TENANT

21.1 Events of Default. Each of the following shall constitute an Event of
Default: (i) Tenant fails to pay Rent within 3 days after notice from Landlord;
provided that no such notice shall be required if at least two such notices
shall have been given during the previous twelve (12) months; (ii) Tenant fails
to observe or perform any other term, condition or covenant herein binding upon
or obligating Tenant within 15 days after notice from Landlord; provided,
however, that if Landlord reasonably determines that such failure cannot be
cured within said 15-day period, then Landlord may in its reasonable discretion
extend the period to cure the default for up to an additional 15 days provided
Tenant has commenced to cure the default within the 15-day period and diligently
pursues such cure to completion (notwithstanding the foregoing, if Landlord
provides Tenant with notice of Tenant’s failure to observe or perform any term,
condition or covenant under this Subsection (ii) on 2 or more occasions during
any 12 month period, then Tenant’s subsequent violation shall, at Landlord’s
option, be deemed an Event of Default immediately upon the occurrence of such
failure, regardless of whether Landlord provides Tenant notice, or Tenant has
commenced the cure of the same); (iii) Tenant abandons or vacates the Premises
or fails to take occupancy of the Premises within 90 days after the Commencement
Date; (iv) Tenant fails to execute and return a subordination agreement or
estoppel within the time periods provided for in Article VII or Article XXIII;
(v) Tenant or any Guarantor makes or consents to a general assignment for the
benefit of creditors or a common law composition of creditors, or a receiver of
the Premises for all or substantially all of Tenant’s or Guarantor’s assets is
appointed, or Tenant or Guarantor hereafter files a voluntary petition in any
bankruptcy or insolvency proceeding, or an involuntary petition in any
bankruptcy or insolvency proceeding is filed against Tenant or Guarantor and is
not discharged by Tenant or Guarantor within 60 days; or (vi) Tenant fails to
immediately remedy or discontinue any hazardous conditions which Tenant has
created or permitted in violation of law or of this Lease. Any notice periods
provided for under this Section 21.1 shall run concurrently with any statutory
notice periods and any notice given hereunder may be given simultaneously with
or incorporated into any such statutory notice.

21.2 Landlord’s Remedies. Upon the occurrence of an Event of Default, Landlord,
at its option, without further notice or demand to Tenant, may, in addition to
all other rights and remedies provided in this Lease, at law or in equity, elect
one or more of the following remedies:

(a) Terminate this Lease, or terminate Tenant’s right of possession to the
Premises without terminating this Lease, and with or without reentering and
repossessing the Premises. Upon any termination of this Lease, or upon any
termination of Tenant’s right of possession without termination of this Lease,
Tenant shall surrender possession and vacate the Premises immediately, and
deliver possession thereof to Landlord. If Tenant fails to surrender possession
and vacate the Premises, Landlord and its Agents shall have full and free
license to enter into and upon the Premises with or without process of law for
the purpose of repossessing the Premises, removing Tenant and removing, storing
or disposing of any and all Alterations, signs, personal property, equipment and
other property therefrom. Landlord may take these actions without (i) being
deemed guilty of trespass, eviction or forcible entry or detainer,
(ii) incurring any liability for any damage resulting therefrom, for which
Tenant hereby waives any right to claim, (iii) terminating this Lease (unless
Landlord intends to do so), (iv) releasing Tenant or any guarantor, in whole or
in part, from any obligation under this Lease or any guaranty thereof,
including, without limitation, the obligation to pay Rent or Damages (as defined
herein) or (v) relinquishing any other right given to Landlord hereunder or by
operation of law;

(b) Recover unpaid Rent (whether accruing prior to, on or after the date of
termination of this Lease or Tenant’s right of possession and/or pursuant to the
holdover provisions of Article XX, Rental Deficiency (as defined herein) and/or
any Damages (as defined herein). “Rental Deficiency” is defined as a contractual
measure of damages for Tenant’s non-payment of Rent measured by either the
(i) “Actual Rental Deficiency”, which means the difference (never less than
zero) between (A) the Basic Rent due for, and other Rent allocable under this
Lease to, each calendar month beginning with the first month with respect to
which Landlord receives rent from reletting the Premises and (B) the proceeds,
if any, that Landlord actually collects from any substitute tenant for any part
of the Premises in each corresponding month in which the Term and the term of
the substitute tenant’s lease overlap; or (ii) “Market Rental Deficiency”, which
is the present value (determined using a discount rate of seven percent [7%] per
annum) of the difference (never less than zero) between (A) the total Rent which
would have accrued to Landlord under this Lease for the remainder of the Term of
this Lease (or such portion of the Term in which Landlord elects to recover this
damage measure), if the terms of this Lease had been fully complied with by
Tenant, and (B) the total fair market rental value of the Premises for the
remainder of the Term of the Lease (or such portion of the Term in which
Landlord elects to recover this damage measure). In determining the Market
Rental Deficiency, the total fair market rental value will be the prevailing
market rate for full service base rent for tenants of comparable quality for
leases in buildings of comparable size, age, use location and quality in the
marketplace in which the Project is located, taking into consideration the
extent of the availability of space as large as the Premises in the marketplace.
“Damages” shall mean all actual, incidental, and consequential damages, court
costs, interest and attorneys’ fees arising from Tenant’s breach of the Lease,
including, without limitation, (i) reletting costs, including, without
limitation, the cost of restoring the Premises to the condition necessary to
rent the Premises at the prevailing market rate, normal wear and tear excepted
(including, without limitation, cleaning, decorating, repair and remodeling
costs), brokerage fees, legal fees, advertising costs and the like);
(ii) Landlord’s cost of recovering possession of the Premises; (iii) the cost of
removing, storing and disposing of any of Tenant’s or other occupant’s property
left on the Premises after reentry; (iv) any increase in insurance premiums
caused by the vacancy of the Premises, (v) the amount of any unamortized
improvements to the Premises in connection with this Lease paid for by Landlord,
(vi) the amount of any unamortized brokerage commission paid by Landlord in
connection with the leasing of the Premises to Tenant; (vii) costs incurred in
connection with collecting any money owed by Tenant or a substitute tenant,
(viii) any other sum of money or damages owed by Tenant to Landlord or incurred
by Landlord as a result of or arising from, Tenant’s breach of the Lease or
Landlord’s exercise of its rights and remedies for such breach, (ix) any
contractual or liquidated type or measures of damages specified in this Lease
and (x) any other type of measure of damages recoverable for any particular
breach under applicable law statute, ordinance or governmental rule or
regulation. Landlord may file suit to recover any sums falling due under the
terms of this Section 21.2(b) from time to time, and no delivery to or recovery
by Landlord of any portion due Landlord hereunder shall be any defense in any
action to recover any amount not theretofore reduced to judgment in favor of
Landlord. Nothing contained in this Lease shall limit or prejudice the right of
Landlord to prove for and obtain in proceedings for bankruptcy or insolvency by
reason of the termination of this Lease, an amount equal to the maximum allowed
by any statute or rule of law in effect at the time when, and governing the
proceedings in which, the damages are to be proved, whether or not the amount be
greater, equal to, or less than the amount of the loss or damages referred to
above.

 

11



--------------------------------------------------------------------------------

(c) If Landlord elects to terminate Tenant’s right to possession of the Premises
without terminating this Lease, Tenant shall continue to be liable for all Rent
and all other Damages, except to the extent otherwise provided under
Section 21.3, and Landlord may (but shall not be obligated to) relet the
Premises, or any part thereof, to a substitute tenant or tenants, for a period
of time equal to or lesser or greater than the remainder of the Term of this
Lease on whatever terms and conditions Landlord, at Landlord’s sole discretion,
deems advisable. Notwithstanding any provision in this Section 21.2(c) to the
contrary, Landlord may at (i) any time after reletting the Premises elect to
exercise its rights under Section 21.2(b) for such previous breach; and
(ii) upon the default of any substitute tenant or upon the expiration of the
lease term of such substitute tenant before the expiration of the Term of this
Lease, either relet to still another substitute tenant or exercise its rights
under Section 21.2(b). For the purpose of such reletting Landlord is authorized
to decorate or to make any repairs, changes, alterations or additions in or to
the Premises that may be necessary.

(d) Take any lawful self-help or judicial action, to the extent permitted by New
Jersey statute, including using a master or duplicate key or changing or picking
the locks and security devices, without having any civil or criminal liability
therefor to (i) reenter the Premises, repossess the Premises and exclude Tenant
and other occupants from the Premises, and/or (ii) make such payment or do such
act as Landlord determines is necessary (without obligation to do so) to cure
the Event of Default or otherwise satisfy Tenant’s obligations under the terms
of this Lease. Tenant agrees to reimburse Landlord on demand for any expenses
which Landlord may incur in connection with the foregoing actions, which
expenses shall bear interest until paid at the Interest Rate, and that Landlord
shall not be liable for any damages resulting to Tenant from such actions.

(e) Withhold or suspend payment that this Lease would otherwise require Landlord
to make.

(f) Recover, but only if Tenant fails to pay Basic Rent, and Landlord terminates
this Lease or Tenant’s right of possession with more than twelve (12) months
remaining in the Term, liquidated rental damages for the period after any such
termination equal to twelve (12) times the monthly Rent in lieu of any other
contractual or legal measure of damages for Tenant’s non-payment of Basic Rent,
and the parties agree that this is a reasonable estimate of Landlord’s damages
for such a breach given the uncertainty of future market rental rates and the
duration of any vacancy.

(g) No right or remedy herein conferred upon or reserved to Landlord is intended
to be exclusive of any other right or remedy, and each and every right and
remedy shall be cumulative and in addition to any other right or remedy given
hereunder or now or hereafter existing at law or in equity or by statute. In
addition to other remedies provided in this Lease, Landlord shall be entitled,
to the extent permitted by applicable law, to injunctive relief in case of the
violation, or attempted or threatened violation, of any of the covenants,
agreements, conditions or provisions of this Lease, or to a decree compelling
performance of any of the covenants, agreements, conditions or provisions of
this Lease, or to any other remedy allowed to Landlord at law or in equity.

21.3 Mitigation of Damages. Notwithstanding the foregoing, to the extent (but no
further) Landlord is required by applicable law to mitigate damages, or is
required by law to use efforts to do so, and such requirement cannot be lawfully
and effectively waived, Tenant agrees that if Landlord markets the Premises in a
manner substantially similar to the manner in which Landlord markets other space
in the Building, then Landlord shall be deemed to have used commercially
reasonable efforts to mitigate damages. Tenant shall continue to be liable for
all Rent (whether accruing prior to, on or after the date of termination of this
Lease or Tenant’s right of possession and/or pursuant to the holdover provisions
of Article XX above) and Damages, except to the extent that Tenant receives any
credit against unpaid Rent under Section 21.2(b) or pleads and proves by clear
and convincing evidence that Landlord fails to exercise commercially reasonable
efforts to mitigate damages to the extent required under this Section 21.3 and
that Landlord’s failure caused an avoidable and quantifiable increase in
Landlord’s damages for unpaid Rent. Without limitation to the foregoing,
Landlord shall not be deemed to have failed to mitigate damages, or use efforts
required by law to do so, because: (i) Landlord leases other space in the
Building which is vacant prior to re-letting the Premises; (ii) Landlord refuses
to relet the Premises to any Related Entity of Tenant, or any principal of
Tenant, or any Related Entity of such principal; (iii) Landlord refuses to relet
the Premises to any person or entity whose creditworthiness is not acceptable to
Landlord in the exercise of its reasonable discretion; (iv) Landlord refuses to
relet the Premises to any person or entity because the use proposed to be made
of the Premises by such prospective tenant is not warehouse or general business
office use of a type and nature consistent with that of the other tenants in the
portions of the Building leased or held for lease for warehouse and general
business office purposes as of the date Tenant defaults under this Lease (by way
of illustration, but not limitation, manufacturing facilities, government
offices, consular offices, doctor’s offices or medical or dental clinics or
laboratories, or schools would not be uses consistent with that of other tenants
in the Building), or such use would, in Landlord’s reasonable judgment, impose
unreasonable or excessive demands upon the Building systems, equipment or
facilities; (v) Landlord refuses to relet the Premises to any person or entity,
or any affiliate of such person or entity, who has been engaged in litigation
with Landlord or any of its affiliates; (vi) Landlord refuses to relet the
Premises because the tenant or the terms and provisions of the proposed lease
are not approved by the holders of any liens or security interests in the
Building, or would cause Landlord to be in default of, or to be unable to
perform any of its covenants or obligations under, any agreements between
Landlord and any third party; (vii) Landlord refuses to relet the Premises
because the proposed tenant is unwilling to execute and deliver Landlord’s
standard lease form or such tenant requires improvements to the Premises to be
paid at Landlord’s cost and expense; (viii) Landlord refuses to relet the
Premises to a person or entity whose character or reputation, or the nature of
such prospective tenant’s business, would not be acceptable to Landlord in its
reasonable discretion; or (ix) Landlord refuses to expend any material sums of
money to market the Premises in excess of the sums Landlord typically expends in
connection with the marketing of other space in the Building.

21.4 No Waiver. If Landlord shall institute proceedings against Tenant and a
compromise or settlement thereof shall be made, the same shall not constitute a
waiver of any other covenant, condition or agreement herein contained, nor of
any of Landlord’s rights hereunder. No waiver by Landlord of any breach shall
operate as a waiver of such covenant, condition or agreement itself, or of any
subsequent breach thereof. No payment of Rent by Tenant or acceptance of Rent by
Landlord shall operate as a waiver of any breach or default by Tenant under this
Lease. No payment by Tenant or receipt by Landlord of a lesser amount than the
monthly installment of Rent herein stipulated shall be deemed to be other than a
payment on account of the earliest unpaid Rent, nor shall any endorsement or
statement on any check or communication accompanying a check for the payment of
Rent be deemed an accord and satisfaction, and Landlord may accept such check or
payment without prejudice to Landlord’s right to recover the balance of such
Rent or to pursue any other remedy provided in this Lease. No act, omission,
reletting or re-entry by Landlord, and no acceptance by Landlord of keys from
Tenant, shall be considered an acceptance of a surrender of the Lease, shall be
construed as an actual or constructive eviction of Tenant, or an election on the
part of Landlord to terminate this Lease unless a written notice of such
intention is given to Tenant by Landlord.

21.5 Late Payment. If Tenant fails to pay any Rent within 5 days after such Rent
becomes due and payable, Tenant shall pay to Landlord a late charge of 10% of
the amount of such overdue Rent. Such late charge shall be deemed Rent and shall
due and payable within ten (10) days after written demand from Landlord. Tenant
hereby acknowledges that late payment by Tenant to Landlord of Rent or other
sums due hereunder will cause Landlord to incur costs not contemplated by this
Lease, the exact amount of which is not readily ascertainable. Such costs
include, but are not limited to, processing and accounting charges, and late
charges which may be imposed upon Landlord by the terms of any mortgage or deed
of trust covering the Premises and/or Property. Acceptance of such late charges
by Landlord shall in no event constitute a waiver of Tenant’s default with
respect to such overdue amounts, nor prevent Landlord from exercising any of the
other rights and remedies granted hereunder.

21.6 Waiver of Redemption. Tenant hereby waives, for itself and all persons
claiming by and under Tenant, all rights and privileges which it might have
under any present or future law to redeem the Premises or to continue this Lease
after being dispossessed or ejected from the Premises.

 

12



--------------------------------------------------------------------------------

21.7 Landlord’s Lien. To secure the payment of all Rent due and to become due
hereunder and the faithful performance of all the other covenants of this Lease
required by Tenant to be performed, Tenant hereby gives to Landlord an express
contract lien on and security interest in all property, chattels, or merchandise
which may be placed in the Premises and also upon all proceeds of any insurance
which may accrue to Tenant by reason of damage to or destruction of any such
property. All exemption laws are hereby waived by Tenant. This lien and security
interest are given in addition to any Landlord’s statutory lien(s) and shall be
cumulative thereto. Tenant authorizes Landlord to execute and file Uniform
Commercial Code financing statements relating to the aforesaid security
interest. If an Event of Default occurs, then Landlord will be entitled to
exercise any or all rights and remedies under the Uniform Commercial Code, this
Lease or by law and may sell any of the property described above at a public or
private sale upon 10 days notice to Tenant, which notice Tenant stipulates is
adequate and reasonable.

XXII. BROKER

Landlord recognizes Broker(s) as the sole broker(s) procuring this Lease and
shall pay Broker(s) a commission therefor pursuant to a separate agreement
between Broker(s) and Landlord. Landlord and Tenant each represents and warrants
to the other that it has dealt with no broker, agent finder or other person
other than Broker(s) relating to this Lease. Landlord shall indemnify and hold
Tenant harmless, and Tenant shall indemnify and hold Landlord harmless, from and
against any and all loss, costs, damages or expenses (including, without
limitation, all attorneys fees and disbursements) by reason of any claim of
liability to or from any broker or person arising from or out of any breach of
the indemnitor’s representation and warranty.

XXIII. ESTOPPEL CERTIFICATES

Tenant agrees, at any time and from time to time, as requested by Landlord, to
execute and deliver to Landlord (and to any existing or prospective mortgage
lender, ground lessor, or purchaser designated by Landlord), within ten
(10) days after the request therefor, a statement certifying that this Lease is
unmodified and in full force and effect (or if there have been modifications,
that the same is in full force and effect as modified and stating the
modifications); certifying the dates to which the Rent has been paid; stating
whether or not Landlord is in default in performance of any of its obligations
under this Lease, and, if so, specifying each such default; and stating whether
or not any event has occurred which, with the giving of notice or passage of
time, or both, would constitute such a default, and, if so, specifying each such
event. Any such statement delivered pursuant hereto shall be deemed a
representation and warranty to be relied upon by Landlord and by others with
whom such party may be dealing, regardless of independent investigation. Tenant
also shall include in any such statements such other information concerning this
Lease as Landlord may reasonably request including, but not limited to, the
amount of Basic Rent and Additional Rent under this Lease, and whether Landlord
has completed all improvements to the Premises required under this Lease,

XXIV. ENVIRONMENTAL

24.1 Hazardous Material. Tenant shall not cause or permit any Hazardous Material
(as hereinafter defined) to be brought upon, kept or used in or about the
Property and/or Premises by Tenant or its Agents, except for such Hazardous
Material as is necessary for Tenant’s business. Any Hazardous Material permitted
on the Property and/or Premises as provided herein, and all containers therefor,
shall be used, kept, stored and disposed of in a manner that complies with all
federal, state and local laws or regulations applicable to such Hazardous
Material. Title to Hazardous Materials will remain and be stored or disposed of
solely in Tenant’s name. Tenant shall not release, discharge, leak or emit or
permit to be released, discharged, leaked or emitted, any material into the
atmosphere, ground, ground water, surface water, storm or sanitary sewer system
or any body of water, any Hazardous Material or any other material (as is
reasonably determined by Landlord or any governmental authority) which may
pollute or contaminate the same or may adversely affect (a) the health, welfare
or safety of persons, or (b) the condition, use or enjoyment of the Property
and/or Premises, or any other real or personal property. At the commencement of
the Lease Term and each year thereafter during the Lease Term, Tenant shall
disclose to Landlord the names and approximate amounts of all Hazardous Material
that Tenant intends to store, use or dispose of on the Property and/or Premises
during such year. In addition, at the commencement of each year during the Lease
Term, beginning with the second such year, Tenant shall disclose to Landlord the
names and amounts of all Hazardous Materials that were actually used, stored or
disposed of on the Property and/or Premises if such materials were not
previously identified to Landlord at the commencement of the previous year.

24.2 Definition. As used herein, “Hazardous Material” means (a) any “hazardous
waste” as defined by the Resource Conservation and Recovery Act of 1976, as
amended from time to time, and regulations promulgated thereunder (or any state
counterpart to the foregoing statute); (b) any “hazardous substance” as defined
by the Comprehensive Environmental Response, Compensation and Liability Act of
1980, as amended from time to time, and regulations promulgated thereunder (or
any state counterpart to the foregoing statute); (c) any oil, petroleum products
and their by-products; (d) asbestos; (e) polychlorobiphenyls (“PCB”); and
(f) any substance that is or becomes regulated by any federal, state or local
governmental authority.

24.3 Tenant’s Liability. Tenant hereby agrees that it shall be fully liable for
all costs and expense related to the use, storage and disposal of Hazardous
Material kept on the Property and/or Premises by Tenants, its agents, employees
and/or contractors, and Tenant shall give immediate notice to Landlord of any
violation or potential violation of the provisions of Section 24.1 above. Tenant
shall defend, indemnify and hold Landlord and its Agents harmless from and
against any claims, demands, penalties, fines, liabilities, settlements,
damages, costs or expenses (including without limitation, attorneys’ and
consultants’ fees, court costs and litigation expense) of whatever kind or
nature, known or unknown contingent or otherwise, arising out of or in any way
related to (a) the presence, disposal, release or threatened release of any such
Hazardous Material by Tenant, its agents, employees and/or contractors, that is
on, from or affecting the soil, water, vegetation, buildings, personal property,
persons, animals or otherwise located on or around the Premises; (b) any
personal injury (including wrongful death), property damage (real or personal)
arising out of or related to such Hazardous Material by Tenant, its agents,
employees and/or contractors; (c) any lawsuit brought or threatened, settlement
reached or government order relating to such Hazardous Material; (d) any
violation of any laws applicable thereto by Tenant, its agents, employees and/or
contractors; (e) a decrease in value of the Property and/or Premises,
(f) damages caused by loss or restriction of rentable or usable space; and
(g) damages caused by adverse impact on marketing of the space. Without
limitation of the foregoing, if the Tenant causes or permits the presence of any
Hazardous Materials on the Property and/or Premises which results in
contamination, Tenant shall promptly, at its sole expense, take any and all
necessary actions to return the Property and/or Premises to the condition
existing prior to the presence of any such Hazardous Material on the Property
and/or Premises. Tenant shall first obtain Landlord’s approval for any such
remedial action. The provisions of this Section 24.3 shall be in addition to any
other obligations and liabilities Tenant may have to Landlord at law or in
equity and shall survive the transactions contemplated herein and shall survive
the termination of this Lease.

24.4 Landlord’s Liability. Landlord shall indemnify, defend and hold harmless
Tenant from and against any and all claims, damages, fines, judgments,
penalties, costs, liabilities, losses and reasonable attorney’s fees to the
extent caused by Landlord or its Agents and (i) arising out of or in connection
with the existence of Hazardous Materials on the Property or Premises; or
(ii) relating to any clean-up or remediation of the Property or Premises
required under any applicable environmental laws. The obligations of Landlord
under this Section 24.04 shall survive the Term of this Lease.

 

13



--------------------------------------------------------------------------------

XXV. SIGNAGE

Except as expressly provided for in this Article XXV, no sign, advertisement or
notice shall be inscribed, painted, affixed, placed or otherwise displayed by
Tenant on any part of the Property or the outside or the inside of the Building
to the extent visible from the exterior of the Premises, Building or Property.
Landlord shall provide, at Tenant’s expense; provided, however, Tenant shall
have access to the Tenant Improvement Allowance (as defined in the Work
Agreement) for payment of same, signage on the entry door to the Premises
listing Tenant’s name and suite number in Building standard sign material and
lettering. If any prohibited sign, advertisement or notice is nevertheless
exhibited by Tenant, Landlord shall have the right to remove the same, and
Tenant shall pay upon demand any and all expenses incurred by Landlord in such
removal, together with interest thereon at the Interest Rate from the demand
date.

XXVI. MISCELLANEOUS

26.1 Merger. Tenant expressly acknowledges and agrees that Landlord has not made
and is not making, and Tenant, in executing and delivering this Lease, is not
relying upon, any warranties, representations, promises, or statements, except
to the extent that the same are expressly set forth in this Lease. All prior
understandings and agreements between the parties are merged in this Lease
(which includes the Exhibits attached hereto and made a part hereof), which
alone fully and completely express the agreement of the parties. No agreement
shall be effective to change, modify, waive, release, discharge, terminate or
effect an abandonment of this Lease, in whole or in part, unless such agreement
is in writing, and is signed by the party against whom enforcement of said
change or modification is sought.

26.2 Notices. Any notice required to be given by either party pursuant to this
Lease, shall be in writing and shall be deemed to have been properly given,
rendered or made only if personally delivered, if sent by Federal Express or
other comparable delivery service, or if sent by registered or certified mail,
return receipt requested, postage prepaid, addressed to the other party at the
addresses set forth below (or to such other address as Landlord or Tenant may
designate to each other from time to time by written notice), and shall be
deemed to have been received upon the earlier of receipt or, if mailed by
certified mail, 3 days after such mailing:

 

If to Landlord:

  

US INDUSTRIAL REIT II

  

c/o USAA Real Estate Company

  

9830 Colonnade Blvd., Suite 600

  

San Antonio, Texas 78230-2239

  

Attention: VP - Portfolio Management

With a copy to:

  

USAA Real Estate Company

  

9830 Colonnade Blvd., Suite 600.

  

San Antonio, Texas 78230-2239

  

Attention: VP - Real Estate Counsel

  

The Flynn Company

  

1621 Wood Street

  

Philadelphia, PA 19103

  

Attention: Property Manager

If to Tenant:

  

DS Distribution, Inc.

  

411 108th Avenue NE, Suite 1400

  

Bellevue, WA 98004

  

Attention: Nathan Garnett, GC

With a copy to:

  

Pepper Hamilton, LLP

  

Suite 400

  

301 Carnegie Center

  

Princeton, NJ 08543

  

Attention: Andrea M. David, Esq.

26.3 Non-Waiver. The failure of either party to insist, in any one or more
instances, upon the strict performance of any one or more of the obligations of
this Lease, or to exercise any election herein contained, shall not be construed
as a waiver or relinquishment for the future of the performance of such one or
more obligations of this Lease or of the right to exercise such election, but
the Lease shall continue and remain in full force and effect with respect to any
subsequent breach, act or omission. The receipt by Landlord of Rent with
knowledge of breach by Tenant of any obligation of this Lease shall not be
deemed a waiver of such breach.

26.4 Parties Bound. Except as otherwise expressly provided for in this Lease,
this Lease shall be binding upon, and inure to the benefit of, the successors
and assignees of the parties hereto. However, the obligations of Landlord shall
not be binding upon Landlord herein named with respect to any period subsequent
to the conveyance and transfer of its entire interest in the Building, as owner
thereof, and in the event of such conveyance and transfer, said obligations
shall thereafter be binding upon each transferee, and Tenant waives all rights
and causes of action Tenant may then have, as against the Landlord herein named.
Submission of this instrument by Landlord to Tenant for examination shall not
bind Landlord in any manner, and no lease, option, agreement to lease or other
obligation of Landlord shall arise until the instrument is signed by, and
delivered to, both Landlord and Tenant. Notwithstanding anything to the contrary
in this Lease, the liability of Landlord hereunder and any recourse by Tenant
against Landlord shall be limited solely and exclusively to an amount equal to
the interest of Landlord in the Property, and neither Landlord, nor any of its
constituent partners, shall have any personal liability therefor.

26.5 Recordation of Lease. Tenant shall not record or file this Lease in the
public records of any county or state.

26.6 Survival of Obligations. Upon the Expiration Date or other termination of
this Lease, neither party shall have any further obligation or liability to the
other except as otherwise expressly provided in this Lease and except for such
obligations as, by their nature or under the circumstances, can only be, or by
the provisions of this Lease, may be, performed after such expiration or other
termination; and, in any event, unless otherwise expressly provided in this
Lease, any liability for any payment hereunder which shall have accrued to, or
with respect to, any period ending at the time of expiration or other
termination of this Lease shall survive the Expiration Date or other termination
of this Lease.

26.7 Prorations. Any apportionments or prorations of Rent to be made under this
Lease shall be computed on the basis of a year containing three hundred sixty
(360) days, consisting of twelve (12) months of thirty (30) days each.

26.8 Governing Law; Construction. This Lease shall be governed by and construed
in accordance with the laws of the state in which the Project is located. If any
provision of this Lease or the application thereof to any person or circumstance
shall, for any reason and to any extent, be invalid or unenforceable, the
remainder of this Lease and the application of that provision to other persons
or circumstances shall not be affected but rather shall be enforced to the
extent permitted by law. The captions, headings and titles in this Lease are
solely for

 

14



--------------------------------------------------------------------------------

convenience of reference and shall not affect its interpretation. This Lease
shall be construed without regard to any presumption or other rule requiring
construction against the party causing this Lease to be drafted. Each covenant,
agreement, obligation, or other provision of this Lease on Tenant’s part to be
performed, shall be deemed and construed as a separate and independent covenant
of Tenant, not dependent on any other provision of this Lease. All terms and
words used in this Lease, regardless of the number or gender in which they are
used, shall be deemed to include any other number and any other gender as the
context may require.

26.9 Time. Time is of the essence of this Lease and in the performance of all
obligations hereunder. If the time for performance hereunder falls on a
Saturday, Sunday or a day which is recognized as a holiday in the state in which
the Project is located, then such time shall be deemed extended to the next day
that is not a Saturday, Sunday or holiday in the state in which the Project is
located.

26.10 Authority of Tenant.

(a) If Tenant signs as a corporation, the person executing this Lease on behalf
of Tenant hereby represents and warrants that Tenant is a duly formed and
validly existing corporation, in good standing, qualified to do business in the
district in which the Project is located, that the corporation has full power
and authority to enter into this Lease and that he or she is authorized to
execute this Lease on behalf of the corporation. Tenant further agrees that it
shall provide Landlord with a secretary’s certificate from the secretary of said
corporation certifying as to the above in the form of EXHIBIT C attached hereto
and made a part hereof.

(b) If Tenant signs as a partnership or limited liability company, the person
executing this Lease on behalf of Tenant hereby represents and warrants that
Tenant is a duly formed, validly existing partnership or limited liability
company, as applicable, qualified to do business in the applicable state, that
the partnership or limited liability company, as applicable, has full power and
authority to enter into this Lease, and that he or she is authorized to execute
this Lease on behalf of the partnership or limited liability company, as
applicable. Tenant further agrees that it shall provide Landlord with an
authorization from the partnership or limited liability company, as applicable,
certifying as to the above in a form acceptable to Landlord.

26.11 Security. Landlord makes no representation or warranty regarding security
at the Property, the Building or the Project. If Tenant requests security
services and Landlord approves such services, Tenant shall pay the cost of all
such security services.

26.12 Financial Reports. Prior to the execution of this Lease by Tenant and
thereafter within 15 days after Landlord’s request, Tenant will furnish Tenant’s
most recent audited financial statements (including any notes to them) to
Landlord, or, if no such audited statements have been prepared, such other
financial statements (and notes to them) as may have been prepared by an
independent certified public accountant, or, failing those, Tenant’s internally
prepared financial statements, certified by Tenant.

26.13 Rules and Regulations. Tenant and its Agents shall at all times abide by
and observe the Rules and Regulations set forth in Exhibit D and any amendments
thereto that may reasonably be promulgated from time to time by Landlord for the
operation and maintenance of the Project and the Rules and Regulations shall be
deemed to be covenants of the Lease to be performed and/or observed by Tenant.
Nothing contained in this Lease shall be construed to impose upon Landlord any
duty or obligation to enforce the Rules and Regulations, or the terms or
provisions contained in any other lease, against any other tenant of the
Project. Landlord shall not be liable to Tenant for any violation by any party
of the Rules and Regulations or the terms of any other Project lease. If there
is any inconsistency between this Lease (other than Exhibit D) and the then
current Rules and Regulations, this Lease shall govern.

26.14 Force Majeure. The obligations of Tenant hereunder shall not be affected,
impaired or excused, and Landlord shall have no liability whatsoever to Tenant,
with respect to any act, event or circumstances arising out of (a) Landlord
failing to fulfill, or delaying in fulfilling any of its obligations under this
Lease by reason of fire; earthquake; explosion; flood; hurricane; the elements;
acts of God or the public enemy; actions, restrictions, governmental authorities
(permitting or inspection), governmental regulation of the sale of materials or
supplies or the transportation thereof; war; invasion; insurrection; rebellion;
riots; strikes or lockouts, inability to obtain necessary materials, goods,
equipment, services, utilities or labor; or any other cause whether similar or
dissimilar to the foregoing; or (b) any failure or defect in the supply,
quantity or character of electricity, gas, steam or water furnished to the
Premises, or by reason of any requirement, act or omission of any public utility
or others serving the Property, beyond Landlord’s reasonable control. Tenant
shall not hold Landlord liable for any latent defect in the Premises or the
Building nor shall Landlord be liable for injury or damage to person or property
caused by fire, or theft, or resulting from the operation of heating or air
conditioning or lighting apparatus, or from falling plaster, or from steam, gas,
electricity, water, rain, snow, ice, or dampness, which may leak or flow from
any part of the Building, or from the pipes, appliances or plumbing work of the
same. Tenant agrees that under no circumstances shall Landlord be liable to
Tenant or any third party for any loss of, destruction of, damage to or shortage
of any property; including, by way of illustration and not limitation,
equipment, goods or merchandise, including Tenant’s Property placed on the
Premises or suffered to be placed thereon by Tenant, it being the intention of
the parties hereto that the risk of any and all such loss, destruction, damage
or shortage shall be borne by Tenant.

26.15 Waiver of Jury Trial. Landlord and Tenant each waive trial by jury in
connection with proceedings or counterclaims brought by either of the parties
against the other with respect to any matter whatsoever arising out of or in any
way connected with this Lease, the relationship of Landlord and Tenant hereunder
or Tenant’s use or occupancy of the Premises.

26.16 Attorneys’ Fees. If either Landlord or Tenant commences or engages in any
legal action or proceeding against the other party (including, without
limitation, litigation or arbitration) arising out of or in connection with the
Lease, the Premises, the Property or the Project (including, without limitation
(a) the enforcement or interpretation of either party’s rights or obligations
under this Lease (whether in contract, tort, or both) or (b) the declaration of
any rights or obligations under this Lease), the prevailing party shall be
entitled to recover from the losing party reasonable attorneys’ fees, together
with any costs and expenses, incurred in any such action or proceeding,
including any attorneys’ fees, costs, and expenses incurred on collection and on
appeal.

26.17 Intentionally Deleted.

26.18 Landlord’s Fees. Whenever Tenant requests Landlord to take any action or
give any consent required or permitted under this Lease, Tenant will reimburse
Landlord for all of Landlord’s costs incurred in reviewing the proposed action
or consent, including, without limitation, attorneys’, engineers’ or architects’
fees, not to exceed $1,000 per review, within 10 days after Landlord’s delivery
to Tenant of a statement of such costs. Tenant will be obligated to make such
reimbursement without regard to whether Landlord consents to any such proposed
action.

26.19 Light, Air or View Rights. Any diminution or shutting off of light, air or
view by any structure which may be erected on lands adjacent to or in the
vicinity of the Building and Project shall not affect this Lease, abate any
payment owed by Tenant hereunder or otherwise impose any liability on Landlord.

26.20 Counterparts. This Lease may be executed in one or more counterparts, each
of which shall constitute an original and all of which shall be one and the same
agreement.

 

15



--------------------------------------------------------------------------------

26.21 Nondisclosure of Lease Terms. Tenant acknowledges and agrees that the
terms of this Lease are confidential and constitute proprietary information of
Landlord. Disclosure of the terms could adversely affect the ability of Landlord
to negotiate other leases and impair Landlord’s relationship with other tenants.
Accordingly, Tenant agrees that it, and its Agents shall not intentionally or
voluntarily disclose the terms and conditions of this Lease to any newspaper or
other publication or any other tenant or apparent prospective tenant of the
Building, the Premises or the Project, without the prior written consent of
Landlord, provided, however, that Tenant may disclose the terms to prospective
subtenants or assignees under this Lease.

26.22 Joint and Several Obligations. If more than one person or entity executes
this Lease as Tenant, their execution of this Lease will constitute their
covenant and agreement that: (i) each of them is jointly and severally liable
for the keeping, observing and performing of all of the terms, covenants,
conditions, provisions and agreements of this Lease to be kept, observed and
performed by Tenant; and (ii) the term “Tenant” as used in this Lease means and
includes each of them jointly and severally. The act of or notice from, or the
signature of any one or more of them, with respect to the tenancy of this Lease,
including, but not limited to the exercise of any options hereunder, will be
binding upon each and all of the persons executing this Lease as Tenant with the
same force and effect as if each and all of them had so acted.

26.23 Notice of Lease Term Dates. Within thirty (30) days after the Commencement
Date, Landlord and Tenant shall execute the Notice of Lease Term Dates, the form
of which is attached hereto as Exhibit E and made a part hereof.

26.24 Anti-Terrorism. Tenant represents and warrants to and covenants with
Landlord that (i) neither Tenant nor any of its owners or affiliates currently
are, or shall be at any time during the term hereof, in violation of any laws
relating to terrorism or money laundering (collectively, the “Anti-Terrorism
Laws”), including without limitation Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, and regulations of the U.S. Treasury
Department’s Office of Foreign Assets Control (OFAC) related to Specially
Designated Nationals and Blocked Persons (SDN’s OFAC Regulations), and/or the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (Public Law 107-56) (the “USA
Patriot Act”); (ii) neither Tenant nor any of its owners, affiliates, investors,
officers, directors, employees, vendors, subcontractors or agents is or shall be
during the term hereof a “Prohibited Person” which is defined as follows: (1) a
person or entity owned or controlled by, affiliated with, or acting for or on
behalf of, any person or entity that is identified as an SDN on the then-most
current list published by OFAC at its official website,
http://www.treas.gov/offices/eotffc/ofac/sdn/t11sdn.pdf, or at any replacement
website or other replacement official publication of such list, and (2) a person
or entity who is identified as or affiliated with a person or entity designated
as a terrorist, or associated with terrorism or money laundering pursuant to
regulations promulgated in connection with the USA Patriot Act; and (iii) Tenant
has taken appropriate steps to understand its legal obligations under the
Anti-Terrorism Laws and has implemented appropriate procedures to assure its
continued compliance with such laws. Tenant hereby agrees to defend, indemnify,
and hold harmless Landlord, it officers, directors, agents and employees, from
and against any and all claims, damages, losses, risks, liabilities and expenses
(including attorney’s fees and costs) arising from or related to any breach of
the foregoing representations, warranties and covenants. At any time and from
time-to-time during the term, Tenant shall deliver to Landlord within ten
(10) days after receipt of a written request therefor, a written certification
or such other evidence reasonably acceptable to Landlord evidencing and
confirming Tenant’s compliance with this paragraph.

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Lease as of the
day and year first above written.

 

LANDLORD:     TENANT: US INDUSTRIAL REIT II     DS DISTRIBUTION, INC. a Texas
real estate investment trust     a Delaware corporation By:         By:    
Name:         Name:     Title:         Title:    

 

16